Exhibit 10.2

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”), made by and between George’s
Stor-Mor Realty, LLC, a Delaware limited liability company, GSM Two, LLC, a
Delaware limited liability company, 15 Chaparral, LLC, a Delaware limited
liability company 2561 Sweeten Creek, LLC, a Delaware limited liability company,
2635 WL, LLC, a Delaware limited liability company, Swannnanoa Storage, LLC, a
Delaware limited liability company and 3175 Storage, LLC, a Delaware limited
liability company (referred to herein collectively, as the “Sellers”, and
individually, as a “Seller”), having its principal office at 280 NE 2nd Avenue,
Delray Beach, Florida 33444 and SST II Acquisitions, LLC, a Delaware limited
liability company (herein called “Buyer”), having its principal office at 111
Corporate Drive, Suite 120, Ladera Ranch, CA 92694, Attn: H. Michael Schwartz,
or its permitted assigns. Buyer and Seller are collectively referred to herein
as the “Parties”.

W I T N E S S E T H:

WHEREAS, Sellers own those certain self-storage facilities together with
adjacent land or vacant land respectively as set forth on Exhibit “A” attached
hereto located at the addresses set forth on Exhibit “A” (collectively, the
“Project”, and individually, a “Project”);

WHEREAS, each Seller’s ownership interest in the Projects is identified on
Exhibit “A” attached hereto;

WHEREAS, Sellers wish to sell the Property (as hereinafter defined) to Buyer;

WHEREAS, Buyer desires to acquire the Property upon the happening of certain
events contained herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency whereof
being hereby acknowledged, the parties hereby agree as follows:

1. PROPERTY. The purchase and sale shall include all of Sellers’ right, title
and interest in and to the following (collectively referred to as the
“Property”):

A. The Project, including: (i) the land occupied by such self-storage facilities
and the vacant land (collectively, the “Land”), as more particularly described
on Exhibit A attached hereto, together with (a) all and singular the easements,
rights-of-way, rights (including, without limitation, all development rights,
declarant’s rights, air rights, water rights and riparian rights, if any),
strips and gores, privileges, benefits, tenements, hereditaments and
appurtenances thereunto belonging or in anywise appertaining, and (b) all right,
title and interest of Sellers in and to any land lying in the bed of any street,
road, avenue or alley, open or proposed, public or private, in front of, behind,
or otherwise adjoining the Land, or any part of the Land, and (ii) all
buildings, structures, fixtures, facilities, installations and other
improvements of every kind and description now or hereafter in, on, over and
under the Land (the “Improvements”), including, without limitation, any and all
plumbing, air conditioning, heating, ventilating, mechanical, electrical and
other utility systems, and fixtures, parking lots and facilities, landscaping,
roadways, fences, sidewalks, maintenance buildings, security devices, signs and
light fixtures (the Land and Improvements are collectively referred to as the
“Real Property”).



--------------------------------------------------------------------------------

B. All furniture, furnishings, vehicles, equipment, machinery and other tangible
personal property and fixtures of every kind and description owned by Sellers
located on the Real Property and used in connection with the operation,
ownership or management of the Real Property (the “Personal Property”),
including without limitation the items set forth on Schedule 1 attached hereto,
but specifically excluding the items noted as excluded on Schedule 1.

C. All present and subsequent leases of the Real Property with tenants and/or
other occupancy agreements, together with all pending applications for tenancy
(collectively, the “Leases”), i.e., those leases, a list of which is set forth
on Schedule 9 attached hereto, and all tenant guarantees, if any, and security
deposits under the Leases except to the extent applied by Sellers pursuant to
the terms of the Leases.

D. To the extent assignable, all service and maintenance contracts and equipment
leases affecting the Real Property, i.e., those contracts and equipment leases
listed on Schedule 2 attached hereto (the “Service Contracts”), excluding any
Service Contracts rejected by Buyer as set forth in Section 4(E) below.

E. To the extent assignable and to the extent same exists, all of Sellers’
rights in and to all warranties and guaranties made by or received from any
person or entity with respect to any building component, machinery, equipment,
fixture or material comprising a part of any Improvement or with respect to any
Personal Property (collectively, “Warranties”);

F. All current on-site books and records exclusively pertaining to the current
operation of the Property, to the extent in Sellers’ possession or in the
possession of the management agent of the Property (collectively, “Books and
Records”), excluding any “Privileged Materials” (i.e., (i) all communications
between the Sellers or any party affiliated with the Sellers in connection with
the Sellers’ ownership and operation of the Property (a “Seller Party”) and any
attorney for such Seller Party or any other Seller Party, and (ii) evaluations,
analyses and communications among any Seller Party and any person regarding the
Property, Buyer, the transaction evidenced by this Agreement, or Sellers’
marketing of the Property, which evaluations, analyses and communications are
intended by any Seller Party to be confidential;

G. All of Sellers’ interest, if any, in the right to the use of all existing
telephone numbers used by Sellers at the Property, together with any rights of
the Sellers to the use of the transferable telephone exchange numbers, logos,
designs, trade names, including but not limited to the trade names on Exhibit
“B” attached hereto, trademarks, service marks, copyrights, and other
intellectual property, including the website presently being used by the Sellers
or assigns, including any domain registrations and administrator rights in
connection therewith (collectively, “Intangible Property”); except Sellers make
no warranty of title or usage with respect to any of the above listed Intangible
Property.

H. To the extent assignable and available, all licenses, permits, building
inspection approvals, certificates of occupancy, approvals, subdivision maps and
entitlements, if any, issued, approved or granted by Governmental Authorities
(as defined below) in connection with the Real Property (collectively, “Licenses
and Permits”).

 

2



--------------------------------------------------------------------------------

I. All of Sellers’ interest in, if any, and to the extent available or in
Sellers’ possession, all plans and specifications, engineering plans and
studies, as-built drawings, floor plans, and landscape plans pertaining to the
Real Property in Sellers’ actual possession (the “Plans and Specs”).

The Property does not include Sellers’ cash, cash equivalents, deposit accounts,
prepaid insurance or other items, amounts held in escrow by Sellers’ lender or
deposits with utility or service providers. However, those amounts held in
escrow for taxes, insurance and reserves by Lender (hereinafter defined) in
connection with the Loan (hereinafter defined), as set forth on Exhibit E
attached hereto shall be reflected as a credit to Seller from Buyer on the
closing statement and said escrows shall be assigned by Seller to Buyer at
Closing.

2. PURCHASE PRICE; DEPOSIT.

A. The purchase price for the Property [excluding the 3175 Parcel as defined in
Paragraph 55 below] shall be Ninety Three Million and No/100 Dollars
($93,000,000.00) (the “Property Purchase Price”). The purchase price for the
3175 Parcel shall be Three Million and No/100 Dollars ($3,000,000.00) (the
“Parcel Purchase Price”). The Property Purchase Price and the Parcel Purchase
Price are collectively referred to herein as the “Purchase Price”.

As to that portion of the Property that is encumbered by the Loan, the Purchase
Price shall be paid and/or otherwise satisfied as follows: (a) Buyer shall
assume at Closing (the “Loan Assumption”), by the execution and delivery of
assumption documentation (the “Loan Assumption Documents”) in form and substance
acceptable to Buyer in its sole discretion, (i) the Sellers’ obligations under
that certain Promissory Note dated July 15, 2014 (the “Note”), executed by
Sellers, George’s Stor-Mor Realty, LLC and GSM Two, LLC and payable to the order
of Goldman Sachs Mortgage Company, a New York limited partnership (“Lender”), in
the original principal amount of Forty Seven Million Two Hundred Forty Nine
Thousand Nine Hundred Ninety Nine and no/100 Dollars ($47,249,999.00), and
secured by the liens and security interests created by that certain Deed of
Trust, Assignment of Rents and Leases, Collateral Assignment of Property
Agreements, Security Agreement and Fixture Filing of even date therewith (the
“Mortgage”), executed by Sellers, George’s Stor-Mor Realty, LLC and GSM Two, LLC
in favor of Lender, and recorded in Book 5225, Page 790, of the Real Property
Records of Buncombe County, North Carolina, and Book 2672, Page 100 of the Real
Property Records of Henderson County, North Carolina; and (ii) Seller’s
obligations under the Mortgage and all other documents evidencing, securing
and/or otherwise executed in connection with the loan (the “Loan”) evidenced by
the Note (all such other documents, together with the Note and the Mortgage,
being herein collectively called the “Loan Documents”), and (b) Buyer shall pay
to Sellers at Closing, by wire transfer of immediately available funds to the
Escrow Agent (hereinafter defined) on the Closing Date, in accordance with wire
transfer instructions to be provided by the Escrow Agent, an amount in cash
equal to the difference between (i) the Purchase Price for the Property
encumbered by the Loan, less (ii) the then unpaid principal balance of the Note
as of Closing, subject to such prorations and adjustments as are provided for in
this Agreement.

 

3



--------------------------------------------------------------------------------

In addition to all other terms and provisions hereunder regarding Closing, it
shall be a condition to Closing for the Buyer and its affiliates, on the one
hand, and Sellers and their affiliates on the other hand, to have previously
closed under those certain companion purchase and sale agreements for the
Florida and Maryland properties listed on Schedule 10 attached hereto (the
“Companion Agreements”), except as may be otherwise expressly set forth herein.
Nothing herein referencing the obligations of the Buyer to close under the
Companion Agreements shall in any way modify or abrogate the Buyer’s absolute
obligation to close under this Agreement strictly in accordance with the terms
and provisions hereof.

The Purchase Price including the Deposit (hereinafter referred to, payable in
accordance with this provision) and all other payments hereunder shall be
payable by wire transfer of immediately available federal funds to the “Escrow
Agent” (as defined in Section 5(B) below).

B. Within three (3) business days following the Effective Date, Buyer shall
deposit the sum of Three Million and No/100 Dollars ($3,000,000.00) (the
“Initial Deposit”) with the Escrow Agent, covering the initial earnest money
deposit obligations of Buyer under this Agreement and the Companion Agreements,
which Initial Deposit shall be allocated among the properties covered by such
Purchase and Sale Agreements as set forth on Exhibit “C” attached hereto. For
the avoidance of doubt, it is understood and agreed that the Initial Deposit
consists of an aggregate of Three Million and No/100 Dollars ($3,000,000.00),
which will constitute the required initial earnest money deposits under this
Agreement and the Companion Agreements. Within two (2) business days after
expiration of the Due Diligence Period (as defined in Section 4(B), provided
Buyer has not terminated this Agreement in accordance with the terms hereof,
Buyer shall deposit an additional Three Million and No/100 Dollars
($3,000,000.00) with Escrow Agent (the “Second Deposit”) covering the Second
Deposit obligations of Buyer for this Agreement and the additional deposit
obligations of Buyer under the Companion Agreements, which Second Deposit shall
be allocated among the properties covered by such Purchase and Sale Agreements
as set forth on Exhibit “C” attached hereto. For the avoidance of doubt, it is
understood and agreed that the Second Deposit consists of an aggregate of Three
Million and No/100 Dollars ($3,000,000.00), which will constitute the required
additional earnest money deposits under this Agreement and the Companion
Agreements. Upon closing of the Companion Agreements Four Million and No/100
Dollars ($4,000,000.00) of the Deposit shall be applied to the purchase price
under the Companion Agreements. Within three (3) business days of the closing of
the Companion Agreements, Buyer shall make an additional earnest money deposit
hereunder with Escrow Agent in the amount of Three Million and No/100 Dollars
($3,000,000.00) (the “Third Deposit”). Hence, upon closing of the Companion
Agreements and posting of all deposits hereunder, the total deposit allocated to
this Agreement shall be $5,000,000.00 (The Initial Deposit, Second Deposit and
Third Deposit, if made, with any interest earned thereon, if any, are
hereinafter referred to collectively as the “Deposit”). If this Agreement is not
terminated during the Due Diligence Period, the Deposit shall be non-refundable
except in the event of a Seller default, casualty, condemnation or environmental
issue as more particularly set forth herein, or except as may be otherwise
expressly set forth in this Agreement.

 

4



--------------------------------------------------------------------------------

C. By executing the Receipt as provided herein, Escrow Agent hereby acknowledges
receipt by Escrow Agent of the Initial Deposit paid by Buyer to be applied to
the Purchase Price of the Property as set forth on Exhibit “C” and in accordance
with Paragraph 9 herein. The Escrow Agent also acknowledges that the Initial
Deposit constitutes the required earnest money deposits under this Agreement and
the Companion Agreements under the terms hereof and thereof. Escrow Agent agrees
to hold, keep and deliver said Deposit and all other sums delivered to it
pursuant hereto in accordance with the terms and provisions of this Agreement.
Upon receipt of the Deposit, Escrow Agent shall invest the Deposit in an
interest-bearing account with a federally-insured financial institution
acceptable to Buyer, which will be applied at Closing to the Purchase Price. Any
interest earned on the Deposit shall be considered part of the Deposit and shall
be deemed to have been earned by and constitute taxable income of Buyer. At each
Closing under this Agreement, Escrow Agent shall release the allocable portion
of the Deposit to Sellers, as set forth on Exhibit “C”, which portion shall be
credited against the Purchase Price due hereunder at such Closing.

Escrow Agent may charge such customary and usual fees for its services in
holding the Deposit hereunder, which fees shall be equally split among Sellers
and Buyer. Escrow Agent shall be liable only to hold said sums and deliver the
same to the parties named herein in accordance with the provisions of this
Agreement, it being expressly understood that by acceptance of this Agreement,
Escrow Agent is acting in the capacity of a depository only and shall not be
liable or responsible to anyone for any damages, losses or expenses unless same
shall have been caused by the negligence or willful malfeasance of Escrow Agent.
In the event of any disagreement between Buyer and Sellers resulting in any
adverse claims and demands being made in connection with or for the monies
involved herein or affected hereby, Escrow Agent shall be entitled to refuse to
comply with any such claims or demands so long as such disagreement may
continue; and in so refusing Escrow Agent shall make no delivery or other
disposition of any of the monies then held by it under the terms of this
Agreement, and in so doing Escrow Agent shall not become liable to anyone for
such refusal; and Escrow Agent shall be entitled to continue to refrain from
acting until (a) the rights of the adverse claimants shall have been finally
adjudicated in a court of competent jurisdiction of the monies involved herein
or affected hereby, or (b) all differences shall have been adjusted by agreement
between Sellers and Buyer, and Escrow Agent shall have been notified in writing
of such agreement signed by the parties hereto. Provided Buyer has not
terminated this Agreement in accordance with the terms hereof, following Buyer’s
deposit of the Second and Third Deposits, Escrow Agent shall not be required to
disburse any of the monies held by it under this Agreement unless in accordance
with either a joint written instruction of Buyer and Sellers or an Escrow Demand
from either Buyer or Seller in accordance with the provisions hereinafter.
Except as provided below, other than a joint closing direction from the Buyer
and Sellers to disburse monies upon Closing, upon receipt by Escrow Agent from
either Buyer or Sellers (the “Notifying Party”) of any notice or request (the
“Escrow Demand”) to perform any act or disburse any portion of the monies held
by Escrow Agent under the terms of this Agreement, Escrow Agent shall give
written notice to the other party (the “Notified Party”). If within five
(5) days after the giving of such notice, Escrow Agent does not receive any
written objection to the Escrow Demand from the Notified Party, Escrow Agent
shall comply with the Escrow Demand. If Escrow Agent does receive written
objection from the Notified Party in a timely manner, Escrow Agent shall take no
further action until the dispute between the parties has been resolved pursuant
to either clause (a) or (b) above. Further Escrow Agent shall have the right at
all times to pay all sums held by it (i)

 

5



--------------------------------------------------------------------------------

to the appropriate party under the terms hereof, or (ii) into any court of
competent jurisdiction after a dispute between or among the parties hereto has
arisen, whereupon Escrow Agent’s obligations hereunder shall terminate.

Notwithstanding the foregoing to the contrary, in the event Buyer timely
exercises Buyer’s right to terminate this Agreement during the Due Diligence
Period, the Deposit shall be immediately returned to Buyer, without the consent
or joinder of Sellers being required and notwithstanding any instructions to the
contrary which might be provided by Sellers, and Sellers shall not have any
right to object thereto and, pursuant hereto, all Companion Agreements (by this
provision incorporated into each Companion Agreement) shall also terminate
(whereupon all earnest money deposits under each Companion Agreement similarly
shall be returned to Buyer, without the consent or joinder of the seller under
such Companion Contract being required and notwithstanding any instructions to
the contrary which might be provided by such seller), and no party hereto shall
have any further obligation under this Agreement except for such obligations
which, by their terms, expressly survive the termination of this Agreement. In
the event Buyer terminates this Agreement for any other reason then, except as
may be otherwise expressly set forth in this Agreement, Escrow Agent may only
release the Deposit upon the joint mutual written instructions of Sellers and
Buyer.

Sellers and Buyer jointly and severally agree to indemnify and hold harmless
said Escrow Agent from any and all costs, damages and expenses, including
reasonable attorneys’ fees, that said Escrow Agent may incur in its compliance
of and in good faith with the terms of this Agreement; provided, however, this
indemnity shall not extend to any act of negligence or willful malfeasance on
the part of the Escrow Agent.

3. COSTS. Upon Closing, Sellers shall pay (a) all documentary stamp taxes,
excise taxes, surtaxes, transfer taxes or similar taxes due on recording the
Deed or otherwise payable in connection with the transfer of the Property,
(b) all costs and expenses relating to retirement of any and all indebtedness
secured by the Property (other than with respect to the Loan), including without
limitation prepayment penalties, yield maintenance fees, defeasance costs and
the costs of recording all mortgage cancellations, and (c) all costs relating to
the base owner’s policy of title insurance for each parcel of Real Property that
comprises the Property (collectively, the “Title Policy”) to be delivered by
Sellers to Buyer at Closing pursuant to the terms hereof. However, at Closing,
Buyer shall contribute an aggregate amount of $100,000 (the “Contribution”) to
the Seller’s cost of title insurance. The Contribution shall be allocated
amongst this Agreement and the Companion Agreements in Seller’s discretion.
Buyer shall pay (r) Lender’s fees and costs in connection with the assumption of
the Loan (including the non-refundable assumption fee in the amount of  1⁄2% of
the principal indebtedness per the Loan Documents) and all recordation or
similar mortgage taxes in connection with said assumption, (s) all recording
fees relating to the Deed, (t) all of Buyer’s attorneys’ fees, (u) all costs in
connection with Buyer’s due diligence (including the cost of all environmental
studies conducted by Buyer), (v) all costs relating to extended coverage and/or
any endorsements desired by Buyer with respect to the Title Policy, (w) all
survey costs, (x) all Buyer’s financing costs, (y) any sales tax due on the
Personal Property, and (z) all other costs and expenses incidental to or in
connection with closing this transaction customarily paid for by the buyer of
similar property. Upon Closing, Sellers additionally shall pay all of Sellers’
attorneys’ fees, and all other costs and expenses incidental to or in connection
with closing this transaction customarily paid for by the seller of similar
property.

 

6



--------------------------------------------------------------------------------

4. DUE DILIGENCE PERIOD; TERMINATION RIGHT.

A. From and after the date hereof, and until the sooner of Closing or the
termination of this Agreement, Buyer may cause one or more surveyors, attorneys,
engineers, auditors, architects, and/or other experts of its choice to undertake
an investigation into all aspects of the Property including, by way of
illustration and not of limitation, title, structural integrity, evaluation of
physical condition and mechanical, plumbing, electrical and HVAC systems,
existence of hazardous substances or other environmental contamination concerns,
surveys, engineering, economic feasibility, rent rolls, fitness for Buyer’s
intended purposes and permits and approvals required for operation or future
development. Sellers shall give Buyer access and entry on the Property at all
reasonable times.

Seller Deliverables. On or before the fifth (5th) business day following the
Effective Date, Sellers shall deliver to Buyer or shall make available at the
Property (to the extent not already provided to Buyer), for Buyer’s examination
and copying (at Buyer’s expense), copies of all of the following listed on
Schedule 3 hereto (collectively, “Seller Deliverables”) to the extent in the
possession of Sellers or their agent. After the expiration of the Due Diligence
Period, Buyer shall not have any option to condition its obligation to close the
transaction based on a claim that the Seller Deliverables are deficient or
incomplete.

During the Due Diligence Period, and until Closing, for any entry onto the
Property, subject to the rights of tenants under the Leases, Buyer shall give
Seller twenty four hours’ written or telephonic notice prior to any entry onto
the Property by Buyer or any of its representatives or agents. Sellers shall
have the right to have one or more representatives accompany Buyer on all such
inspections and Buyer shall not be permitted to enter the Property without a
representative of Sellers unless Sellers have declined to have a representative
present. After the expiration of the Due Diligence Period and the posting of its
Second Deposit Buyer may enter the Property without a Seller representative
provided that Buyer provides Sellers twenty-four hours’ notice. Notwithstanding
anything to the contrary herein, Sellers shall have no liability whatsoever to
Buyer with respect to any matter disclosed in the Sellers’ Deliverables, or
actually known by Buyer or its agents or counsel prior to the end of the Due
Diligence Period, subject to Sellers’ representations and warranties set forth
in this Agreement and in the documents delivered at Closing.

B. Unless Buyer shall give Sellers written notice that Buyer has elected to
terminate this Agreement on or before 5:00 p.m. Eastern Time on the forty fifth
(45th) day following the Effective Date (the “Due Diligence Period”), then the
Agreement shall proceed to Closing and the Deposit shall be non-refundable to
Buyer, except in the event of a Seller default or as otherwise expressly set
forth in this Agreement. If Buyer timely terminates this Agreement as set forth
above, then this Agreement, and all Companion Agreements shall, thereafter, be
deemed null, void and of no further force or effect, the Deposit shall be
returned to Buyer, without the consent or joinder of Sellers being required and
notwithstanding any instructions to the contrary which might be provided by
Sellers, and neither party shall have any further rights or obligations

 

7



--------------------------------------------------------------------------------

under this Agreement, or under any Companion Agreement, except for those
provisions that expressly survive the termination of this Agreement and the
Companion Agreements. If not so terminated by Buyer, then this Agreement shall
continue in full force and effect according to its terms, Buyer shall deposit
the Second Deposit within two (2) business days after the expiration of the Due
Diligence Period in accordance with Section 2B, and the Deposit (including the
Third Deposit when made) shall be nonrefundable except as otherwise expressly
set forth herein. If Buyer terminates as set forth above, Buyer shall provide
all written reports (whether hard copies or electronic) obtained by Buyer during
its Due Diligence to the Sellers and in Buyer’s possession or control within ten
(10) business days after termination, provided the preparer of such report
consents to such delivery to Sellers, which reports shall be provided without
representation or warranty of any kind, and shall return to Sellers all Seller
Deliverables provided to the Buyer at no cost and all other electronic and hard
copies of any Due Diligence information and Seller Deliverables shall be
destroyed by the Buyer.

C. Buyer shall be responsible for payment of all of the costs of its due
diligence activities, including without limitation all engineering and
environmental reports and surveys, and all financial and Lease audits. Buyer
shall be liable for all damage or injury to any person or property resulting
solely from or arising solely out of any such inspection, testing, investigation
or survey by Buyer, except for any liability arising out of any (i) pre-existing
conditions at the Property, (ii) environmental conditions which exist on the
Property not as a result of the actions of Buyer, (iii) diminution in value
resulting from the discovery by Buyer of any conditions which exist on the
Property not as a result of Buyer’s acts, and (iv) Sellers’ or Sellers’ agents’
employees’ or representatives’ negligence, intentional acts, or willful
misconduct, and Buyer shall indemnify, defend and hold harmless Sellers and
their agents, employees, officers, directors, affiliates, advisors, and
management company from any loss, liability or damage resulting therefrom,
excluding liabilities arising out of the matters described in subparagraphs
(i) through (iv) above. Buyer shall indemnify and hold Sellers harmless from and
against any and all loss, claims, damage and expense arising out of entry by
Buyer or its agents onto the Property and any testing performed thereon, other
than with respect to the items set forth in (i)-(iv) above. Buyer shall restore
the Property to substantially its condition existing immediately prior to
Buyer’s inspection, testing, investigation and survey thereof. Buyer shall take
reasonable efforts to cause its entry, inspections and testing (if any) to be
conducted in a manner so as to minimize disruption to staff and tenants at the
Property, but in no event shall Buyer cause any disruption to any tenant which
would violate any tenant’s lease. Buyer shall conduct no invasive tests upon the
Real Property or the Improvements without the prior, written permission of the
Sellers.

D. Buyer shall maintain commercial general liability insurance with broad form
contractual and personal injury liability endorsements with respect to Buyer’s
activities on the Property pursuant to this Section 4, naming Sellers and
Mindful Management, LLC as additional named insureds. Such liability insurance
shall be on an occurrence basis and shall provide combined single limit coverage
of not less than Two Million Dollars ($2,000,000.00) (per occurrence and in the
aggregate) for bodily injury, death and property damage, by water or otherwise.
The provisions of this Section 4D shall survive the Closing or termination of
this Agreement.

E. Buyer will notify Sellers of any Service Contracts it wishes to terminate
within two (2) business days prior to the expiration of the Due Diligence
Period, and Sellers will

 

8



--------------------------------------------------------------------------------

provide timely notification under the notice provisions of such Service
Contracts to any such service contract provider whose contract is capable of
being terminated without cancellation or termination payment thereunder, that
such contract is terminated effective as of the date of the Closing. If any such
service contract is not capable of being terminated without payment of a
cancellation fee, Buyer agrees, during the Due Diligence Period to either accept
such Service Contract, or provide Sellers a credit for such cancellation fee at
Closing, in which latter event Sellers shall cause such Service Contract to be
terminated effective as of the date of the Closing.

5. TITLE; TITLE EXAMINATION; OBJECTIONS TO TITLE.

A. Sellers shall, at each closing hereunder, convey to Buyer good and marketable
fee simple title to the applicable portion of the Real Property by the Deed
(defined in Section 11 (A)(1) below), together with the benefit of all easements
that benefit the Real Property, subject to the following (collectively items
(i) – (iii), the “Permitted Exceptions”): (i) the Leases (but without any party
under the Leases having any right or option to purchase all or any portion of
the Property); (ii) ad valorem real estate taxes for the current year and
subsequent years which are not yet due and payable; and (iii) any other
exceptions not objected to by Buyer under Section 5C. Buyer shall have an
opportunity to review the foregoing Permitted Exceptions and make objections in
accordance with Section 5C below. Title to the Personal Property purchased
herein shall be conveyed to Buyer by Bill of Sale in their “as is” condition as
of Closing, free and clear of all liens and encumbrances.

B. Sellers shall deliver to Buyer within five (5) days after the Effective Date
(to the extent not already delivered) a copy of their most recent policies for
title insurance in their actual possession. Within ten (10) business days after
the Effective Date, Sellers will deliver to Buyer current title commitments
(collectively, the “Title Commitment”) for each parcel of Real Property
comprising the Property showing Buyer as the proposed insured in the amount of
the Purchase Price for said parcel from First American Title Insurance Company,
Attention: Yessie A. Gonzalez, 2121 Ponce de Leon Boulevard, Suite 710, Coral
Gables, Florida 33134; phone: 1-305-908-6253; yegonzalez@firstam.com (herein
referred to as “Escrow Agent” or the “Title Company”), together with legible
copies of all title exceptions listed therein. Seller will provide to Buyer its
most recent surveys of the Real Property (if not already delivered) within five
(5) days of execution of this Agreement, if any such survey is available. Buyer
may order updated surveys for each parcel of Real Property comprising the
Property (collectively, the “Survey”) at its sole cost and expense.

C. If the Title Commitment or the Survey of the Real Property discloses
exceptions to title other than those Permitted Exceptions listed in
Section 5(A)(i) and (ii) above, and any such exception is not acceptable to
Buyer, in its sole discretion, then Buyer shall be entitled to object to same
(all items so objected to being hereinafter collectively referred to as the
“Title Objections”), pursuant to a written notice to Sellers (the “Title
Objection Notice”), which Title Objection Notice shall be provided to Seller not
later than thirty (30) days following Buyer’s receipt of the Title Commitment,
legible copies of all title exceptions listed therein and the Survey (the “Title
Review Period”). In the event Buyer fails to deliver a Title Objection Notice
prior to the end of the Title Review Period then Buyer shall be deemed to have
accepted all specific title exceptions set forth in the Title Commitment and all
of such items shall be deemed included among the Permitted Exceptions.

 

9



--------------------------------------------------------------------------------

D. Sellers shall have the right, but not the obligation, within ten
(10) business days following the receipt by Seller of the Title Objection Notice
(the “Correction Period”) to remove any such Title Objections, or otherwise cure
such Title Objections or provide written assurances reasonably satisfactory to
Buyer that such Title Objections will be removed or otherwise cured on or before
the Closing Date. If Sellers are unwilling or unable to cure or remove any of
the Title Objections, Sellers shall give notice to Buyer within the Correction
Period, but if no such notice is given, Sellers shall be deemed to be unwilling
or unable to cure the Title Objections.

E. If Sellers are unwilling or unable to remove or otherwise cure any of the
Title Objections to Buyer’s sole satisfaction, then Buyer, in its sole
discretion, shall have the right to terminate this Agreement and all Companion
Agreements by written notice to Sellers given within five (5) business days
following the expiration of the Correction Period (the “Buyer Response Period”),
in which event the Deposit shall be returned to Buyer, without the consent or
joinder of Sellers being required and notwithstanding any instructions to the
contrary which might be provided by Sellers. If Buyer fails to terminate this
Agreement within the Buyer Response Period, then Buyer shall be deemed to have
waived all Title Objections, other than those which Sellers have agreed to cure,
and all Title Objections shall be deemed included among the Permitted
Exceptions, other than those Title Objections which Sellers have agreed to
remove or cure during the Correction Period. If Sellers elect during the
Correction Period to remove any Title Objections or to cure any Title Objections
on or before the Closing Date, and Sellers fail to remove or cure such Title
Objections at the time of the Closing, but have undertaken the necessary steps
to remove or cure same, but through no fault of Sellers the removal or cure
cannot be accomplished by Closing, then Closing shall be extended for a
reasonable time (but no longer than thirty (30) days) to permit Sellers to
effectuate the removal or cure, however such extension of the Closing shall not
result in an extension of the closing under the Companion Agreements. If after
such extension period Sellers are still not able to deliver title clear of such
Title Objections, then Sellers shall be in default under this Agreement.

F. Notwithstanding anything to the contrary contained herein, Seller shall be
obligated to remove (or to cause the Title Company to affirmatively insure over
in a manner satisfactory to Buyer, in its sole discretion) at the expense of
Seller: (a) any mortgages, deeds of trust or financing statements or deeds to
secure debt (except to the extent securing the Loan), (b) any mechanic’s or
materialman’s lien for work done on the Real Property on behalf of Sellers; and
(c) any other monetary lien against the Real Property or other title matter
resulting from any act or omission of Sellers, their agents, employees and/or
contractors.

G. In the event that any update to the Title Commitment or Survey indicates the
existence of any liens, encumbrances or other defects or exceptions (the
“Unacceptable Encumbrances”) which were not shown in the initial title
commitment or Survey and that are unacceptable to Buyer, in its sole discretion,
Buyer shall within five (5) days after receipt of any such update to the Title
Commitment or Survey notify Sellers in writing of its objection to any such
Unacceptable Encumbrance (the “Unacceptable Encumbrance Notice”).
Notwithstanding anything to the contrary contained herein, Sellers shall have no
obligation to take any steps or bring any action or proceeding or otherwise to
incur any expense whatsoever to eliminate or modify any of the Unacceptable
Encumbrances; provided, however, that Sellers shall, prior to

 

10



--------------------------------------------------------------------------------

Closing, eliminate by paying, bonding around or otherwise discharging in a
manner satisfactory to Buyer any Unacceptable Encumbrances described in
Section 5(F)(a) through (c) above. In the event Sellers are unable, unwilling or
for any reason fail to eliminate or modify all of the Unacceptable Encumbrances
to the sole satisfaction of Buyer (other than the Unacceptable Encumbrances
required to be removed by Sellers in accordance with the preceding sentence),
Buyer may terminate this Agreement and all Companion Agreements (if they have
not already been closed) by delivering notice thereof in writing to Sellers by
the earliest to occur of (i) the Closing Date, (ii) five (5) days after Seller’s
written notice to Buyer of Sellers’ intent to not cure one or more of such
Unacceptable Encumbrances, or (iii) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Sellers do not timely respond thereto,
whereupon the Deposit shall be returned to Buyer, without the consent or joinder
of Sellers being required and notwithstanding any instructions to the contrary
which might be provided by Sellers.

6. SECTION 1031 EXCHANGE. Sellers may convey the Property as part of a tax
deferred exchange for the benefit of Sellers pursuant to Section 1031 of the
Internal Revenue Code. With respect thereto, Sellers may assign all of Sellers’
contract rights and obligations hereunder to an exchange accommodation
titleholder or a qualified intermediary, as part of, and in furtherance of, such
tax deferred exchange. Sellers shall have the right to direct the application of
the portion of the Deposit allocable to the Property held by the Escrow Agent to
the Qualified Intermediary as directed by the Qualified Intermediary as part of
the exchange. Buyer agrees to assist and cooperate in such exchange for the
benefit of Sellers at no cost, expense or liability to Buyer and without
reduction or alteration of the rights of Buyer under this Agreement; and Buyer
further agrees to execute any and all documents (subject to the reasonable
approval of Buyer’s legal counsel) as are reasonably necessary in connection
with such exchange at Sellers’ sole expense provided that Buyer shall not be
required to undertake any liability or obligation in so doing and provided that
such exchange does not extend the Closing Date. As part of such exchange,
Sellers shall convey the Property directly to Buyer and Buyer shall not be
obligated to acquire or convey any other property as part of such exchange.
Further, in order for Sellers’ owners/partners to accomplish a Section 1031
exchange, Sellers may, immediately prior to Closing, assign this Agreement to
such related parties, pursuant to an instrument of assignment in form reasonably
satisfactory to Buyer, pursuant to which such assignee assumes Sellers’
obligations under this Agreement. Notwithstanding the foregoing, Sellers shall
remain liable for all obligations hereunder notwithstanding such assignment.
Sellers shall indemnify, hold harmless and defend Buyer from and against any and
all claims, demands, causes of action, liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees and expenses and court costs
incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Buyer and arising out of Buyer’s participation in such exchange for
the benefit of Sellers, which obligation shall survive the Closing.
Notwithstanding the foregoing, should Sellers fail to effect a tax deferred
exchange as contemplated in this Section 6 for any reason, then the sale by
Sellers of the Property shall be consummated in accordance with terms and
conditions of this Agreement just as though the provisions of this Section 6 had
been omitted from this Agreement, except that Buyer shall be reimbursed and
indemnified from resulting costs and expenses as provided in this Section.
Nothing contained in this Section 6 shall release Sellers of any of their
obligations or liabilities under this Agreement, whether accruing before, at or
after Closing, nor shall anything contained in this Section 6 impose any
liability or obligation on Buyer with respect to the tax consequences of this
transaction to Sellers.

 

11



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES OF SELLER; SELLER’S AUTHORITY.

A. Representations of the Seller. Sellers represents and warrants to Buyer the
following:

1. The Sellers have been duly organized and are validly existing as limited
liability companies under the laws of the State of Delaware and are, if
required, qualified to transact business in the state where the Land is located,
Sellers have the full right and authority to enter into this Agreement and to
sell the Property pursuant hereto and to consummate or cause to be consummated
the transactions contemplated herein. The person signing this Agreement on
behalf of Sellers is authorized to do so. Neither the execution and delivery of
this Agreement nor any other documents executed and delivered, or to be executed
and delivered, by Sellers in connection with the transactions described herein,
will violate any provision of Sellers’ organizational documents or of any
agreements, regulations, or laws to or by which Sellers are bound. This
Agreement has been duly authorized, executed and delivered by Sellers, is a
valid and binding obligation of Sellers and is enforceable against Sellers in
accordance with its terms subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the rights of creditors
generally; and (ii) the exercise of judicial discretion in accordance with
general principles of equity.

2 Sellers have obtained all consents and permissions (if any) related to the
transactions herein contemplated and required under any covenant, agreement,
encumbrance, law or regulation by which Sellers are bound.

3. There is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Sellers or the Property except: with respect to that
Project that is a part of the Property located at 1931 Spartanburg,
Hendersonville, North Carolina- a customer (not a tenant) has sent a demand
letter claiming that the manager of the property shut the customer’s car door
loudly causing hearing loss (no suit has been filed); with respect to that
Project that is a part of the Property located at 3909 Sweeten Creek Road,
Arden, North Carolina (“3909 Sweeten”) -a tenant’s father, Charles Kasper, who
is not on the lease, claims there was a theft of a gun collection worth
$18,000.00 (although the lease does not permit guns to be stored on the
property). Kasper claims he allegedly knows who committed the theft. The theft
has been reported by Mr. Kasper to the police (no litigation only a demand), all
of which shall be resolved to Buyer’s sole satisfaction prior to Closing.

4. The list of tenants, as shown in the rent roll (the “Rent Roll”) attached
hereto as Schedule 9 (which rent roll is true, correct, and complete in all
material respects) is a true and complete list of tenants leasing space in the
Property and all security deposits under the Leases in effect as of the
Effective Date. Sellers have provided a true, complete and correct copy of its
standard form of lease and have made available to Buyer at the Real Property
true and correct copies of all Leases. Except as set forth in the Rent Roll or
the Unpaid Charges Report (provided to Buyer), neither Sellers nor any tenant is
in default under any of the Leases. Except as otherwise set forth in the Rent
Roll, Prepaid Rent Report or the Prepaid Rent Liability Report (A) all of the
Leases are in full force and effect in accordance with their respective terms;
(B) no

 

12



--------------------------------------------------------------------------------

tenant has paid rent more than thirty (30) days in advance; and (C) there are no
tenant inducement costs payable to or for the benefit of any tenant under the
Leases, nor is any tenant entitled to any free rent or abated rent except as set
forth in the Sitelink lease files and manual lease files made available to Buyer
during the Due Diligence Period and through Closing. There are no oral
understandings or side agreements with any tenant under any Lease that have not
been reduced to writing and which are not set forth among the Leases.

5. Sellers have not received written notice from any governmental agency of any
violation by Sellers of and Sellers have no actual knowledge that the Property
or the use thereof is currently in violation of any law, rule or regulation
affecting the Property, or the current use, occupation or condition thereof,
which has not been cured except 90/120 Highland property- a fire violation was
issued for the second apartment above the RV repair tenant (was not up to code
but may be grandfathered in). Manager is no longer living there.

6. All of the Service Contracts provided to the Buyer are current and in good
standing, and that there are no service contracts other than those set forth on
Schedule 2 hereto, and, to Sellers’ actual knowledge, (i) all such Service
Contracts are in full force and effect, (ii) Sellers are not in breach of, or
default under, any such Service Contract, (iii) no other party to any such
Service Contract is in breach thereof or default thereunder; and (iv) Sellers
have not received any written notice from any party asserting that Sellers are
in default under any such Service Contract (which default remains uncured).

7. Sellers have no knowledge of, and have not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements.

8. Sellers are not a “foreign person,” “foreign partnership,” “foreign trust” or
“foreign estate” as those terms are defined in Section 1445 of the Internal
Revenue Code.

9. To the best of Sellers’ knowledge, (i) there are no Hazardous Conditions
affecting the Property, (ii) no Hazardous Materials have been deposited on the
Property or removed from the Property, (iii) there are no underground storage
tanks located on or under the Property, and (iv) the Property is in compliance
with all Environmental Laws. During Sellers’ ownership of the Property there
have been no, and there are no pending or to Sellers’ actual knowledge,
threatened claims, complaints, notices, or requests for information received by
Sellers with respect to any alleged violation of any Environmental Law with
respect to the Property except with respect to 3909 Sweeten as shown on the
Phase I and Phase II environmental reports which have been provided to Buyer. A
neighbor’s property had some contamination which caused a minor leak into the
water table at 3909 Sweeten. Seller has a “responsible party” letter and the
lender on the Loan approved the Loan with this condition.

As used in this Agreement:

(a) “Environmental Law” shall mean: (i) the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.), as
amended; (ii) the Solid Waste Disposal Act, as amended by the Resource

 

13



--------------------------------------------------------------------------------

Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), as amended; (iii) the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001 et seq.),
as amended; (iv) the Clean Air Act (42 U.S.C. §§ 7401 et seq.), as amended;
(v) the Clean Water Act (33 U.S.C. §§ 1251 et seq.), as amended; (vi) the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), as amended; (vii) the
Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), as amended;
(viii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §§ 136
et seq.), as amended; (ix) the Safe Drinking Water Act (42 U.S.C. §§ 300f et
seq.), as amended; (x) any state, county, municipal or local statutes, laws or
ordinances similar or analogous to the Buyer statutes listed in parts (i) – (ix)
of this Section (a); (xi) any amendments to the statutes, laws or ordinances
listed in parts (i) – (x) of this Section 1(a), regardless of whether the same
are in existence on the date hereof; (xii) any rules, regulations, guidelines,
directives, orders or the like adopted pursuant to or to implement the statutes,
laws, ordinances and amendments listed in parts (i) – (xi) of this Section (a);
and (xiii) any other law, statute, ordinance, amendment, rule, regulation,
guideline, directive, order or the like relating to environmental, health or
safety matters.

(b) “Governmental Authorities” shall mean any board, bureau, commission,
department or body of any municipal, township, county, city, state or federal
governmental unit, or any subdivision thereof, having or acquiring jurisdiction
over any of the Property or the ownership, management, operation, use or
improvement thereof.

(c) “Hazardous Conditions” shall mean the presence on, in or about the Property
(including ground water) of Hazardous Materials, the concentration, condition,
quantity, location or other characteristic of which fails to comply with the
standards applicable, relevant or appropriate under applicable Environmental
Laws.

(d) “Hazardous Material” shall mean any chemical, substance, waste, material,
equipment or fixture defined as or deemed hazardous, toxic, a pollutant, a
contaminant, or otherwise regulated under any Environmental Law, including but
not limited to, petroleum and petroleum products, waste oil, halogenated and
non-halogenated solvents, PCBs, asbestos and asbestos containing materials,
except for non-material amounts stored in approved containers.

10. Neither Sellers nor any of Sellers’ affiliates, nor, to the knowledge of
Sellers, any of their respective brokers or other agents acting in any capacity
in connection with the transactions contemplated by this Agreement, is or will
be (a) conducting any business or engaging in any transaction or dealing with
any person appearing on the U.S. Treasury Department’s OFAC list of prohibited
countries, territories, “specifically designated nationals” or “blocked person”
(each, a “Prohibited Person”) (which lists can be accessed at the following web
address: http://www.ustreas.gov/offices/enforcement/ofac/), including the making
or receiving of any contribution of funds, goods or services to or for the
benefit of any such Prohibited Person; (b) engaging in certain dealings with
countries and organizations designated

 

14



--------------------------------------------------------------------------------

under Section 311 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns; (c) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; (d) a foreign shell bank or any person that a
financial institution would be prohibited from transacting with under the USA
PATRIOT Act; or (e) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempting to
violate, any of the prohibitions set forth in (i) any U.S. anti-money laundering
law, (ii) the Foreign Corrupt Practices Act, (iii) the U.S. mail and wire fraud
statutes, (iv) the Travel Act, (v) any similar or successor statutes or (vi) any
regulations promulgated under the foregoing statutes;

11. Sellers are not (and, throughout the period transactions are occurring
pursuant to this Agreement, will not be) an entity deemed to hold plan assets of
any “employee benefit plan” as defined in Section 3(3) of ERISA that is subject
to Title I of ERISA or “plan” as defined in and subject to Section 4975 of the
Code pursuant to 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA. None of the transactions contemplated by this Agreement are in violation
of any statutes applicable to Sellers that regulate investments of, and
fiduciary obligations with respect to, governmental plans and that are similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code. As used
herein, “ERISA” means the United States Employee Retirement Income Security Act
of 1974, as amended;

12. Each insurance policy maintained by Sellers with respect to the Property is
in full force and effect and all premiums due thereunder have been paid, and
Sellers have received no notice from any insurance company alleging any claim
that there are defects or inadequacies in any portion of the Property.

13. The tangible personal property that comprises the Property is owned by
Sellers free and clear of all liens and other existing financing except those
that will be paid off at Closing;

14. Sellers have no knowledge of any pending real property tax petitions
relating to the Property;

15. Sellers have not granted, and have no knowledge of, any option, right of
first refusal, right of first opportunity, or other similar option or right, in
favor of any person or entity to acquire any interest in any portion of the
Property;

16. Except for those tenants in possession of the Property under written leases
for space in the Property, as shown on the Rent Roll, there are no parties in
possession of, or claiming any possession to, any portion of the Property;

17. At Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Sellers that could result in the
filing of a lien against the Property;

 

15



--------------------------------------------------------------------------------

18. To the best of Sellers’ knowledge, the Seller Deliverables are true, correct
and complete in all material respects;

19. Sellers have not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Sellers have completed
remedial action which has been formally accepted as sufficient by such authority
or insurer;

20. There are no employment agreements of any kind to which Sellers are a party,
including union or collective bargaining agreements, which will be binding on
Buyer after the Closing;

21. Sellers have no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, except for the following: None.

22. To the best of Sellers’ knowledge, and without investigation or inquiry, the
Improvements are free from the presence or suspected presence of any form of
mold, including those producing mycotoxins, specifically including, but not
limited to, Aspergillus, Penicillium, and Stachybotry.

23. To the best of Sellers’ knowledge, Sellers have obtained all necessary
certificates, licenses and other approvals, governmental and otherwise,
necessary for the operation of the Property and the conduct of its business and
all required zoning, building code, land use, environmental and other similar
permits or approvals, all of which are in full force and effect as of the date
hereof and not subject to revocation, suspension, forfeiture or modification;
and additionally, the Property is legally compliant and conforming with all
applicable zoning laws, rules and regulations. However, Buyer acknowledges that
some minor improvements or repairs may have been made to the Property without
permits.

24. Attached hereto as Exhibit F and incorporated herein by reference, is a
true, correct and complete list of all of the Loan Documents,

25. The current unpaid principal balance of the Loan is $47,249,999.00 and the
current balance of all escrow accounts held by Lender are as set forth on
Exhibit E, attached hereto.

25. There are no defaults under the Loan Documents, nor have any events occurred
which with the passage of time or the giving of notice or both would constitute
a default under the Loan.

B. Sellers represent and warrant that all of the representations and warranties
of Sellers set forth in this Agreement are true and correct in all respects at
the date of this Agreement, and (except as disclosed in writing by Sellers to
Buyer at or before Closing and approved in writing by Buyer), all shall be
deemed to be repeated at, and as of the Closing Date, and shall be true and
correct in all respects as at the Closing Date, and the accuracy of such
representations and warranties shall be a condition of the Buyer’s obligation to
close hereunder.

 

16



--------------------------------------------------------------------------------

C. As used in this Agreement, the phrase “to the knowledge of Sellers” or
phrases of similar import mean and are limited to the actual current knowledge,
without duty of inquiry or investigation, of Stephen Block and Jeffrey Pechter
(collectively, the “Representing Parties”) and not to any constructive knowledge
of the foregoing individuals or of Sellers or any affiliates thereof, or to any
officer, agent, representative, or employee of Sellers or any affiliates
thereof. Sellers represent and warrant that the Representing Parties are
familiar with the day to day operations of the Property, and are the individuals
within the Sellers’ business organization that are most familiar with such
operations of the Property.

D. AS IS/WHERE IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE
DOCUMENTS DELIVERED AT CLOSING, SELLERS HAVE NOT MADE ANY REPRESENTATIONS AND/OR
WARRANTIES REGARDING THE PROPERTY, AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING, BUYER SHALL, AT CLOSING,
ACCEPT THE PROPERTY IN “AS IS” CONDITION, WITH ALL FAULTS, AND WITHOUT ANY OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER AS TO MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING, NO REPRESENTATIONS OR
WARRANTIES HAVE BEEN MADE OR ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS
ASSUMED BY SELLERS OR BY ANY PARTNER, OFFICER, PERSON, FIRM, AGENT OR
REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLERS AS TO THE
CONDITION OR REPAIR OF THE PROPERTY OR THE VALUE, EXPENSE OF OPERATION, OR
INCOME POTENTIAL THEREOF OR AS TO ANY OTHER FACT OR CONDITION WHICH HAS OR MIGHT
AFFECT THE PROPERTY OR THE CONDITION, REPAIR, VALUE, EXPENSE OF OPERATION OR
INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION THEREOF. THE PARTIES AGREE THAT
ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE BETWEEN THEM OR THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN THIS AGREEMENT AND THE
SCHEDULES AND EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY EXPRESS
THEIR AGREEMENT, AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO AFTER FULL
INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR
INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR REPRESENTATION BY THE
OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN THIS
AGREEMENT OR THE EXHIBITS ANNEXED HERETO. THIS PROVISION SHALL SURVIVE CLOSING.

E. All of the representations and warranties of Sellers set forth in this
Agreement shall survive the Closing for a period of six (6) months following
Closing (“Survival Period”); except with respect to any claims relating to
intentional misrepresentation or fraud by Sellers or any employee or agent
thereof, to which no such limitation shall apply.

 

17



--------------------------------------------------------------------------------

F. Covenants of Sellers. Sellers hereby covenant with Buyer, until the Closing
or earlier termination of this Agreement, as follows:

1. Sellers shall operate and maintain the Property in a commercially reasonable
manner generally consistent with the manner in which Sellers have operated and
maintained the Property prior to the date hereof.

2. Sellers shall continue their efforts to negotiate new leases for unrented
storage units on the Property and/or Lease renewals for storage units on the
Property. Except for amendments or leases entered into pursuant to renewal
notices mailed prior to the execution of this Agreement, unless Buyer agrees
otherwise in writing, any new leases or renewals of existing leases for such
storage units entered into by Sellers after the Effective Date until the Closing
or earlier termination of this Agreement shall be on Sellers’ standard lease
form for the Property. In all cases, Sellers shall set rent rates, concessions
and other terms of occupancy in a commercially reasonable manner, and Sellers
shall only enter into new leases or renewals in the ordinary course of business
taking into account Sellers’ then-current good faith evaluation of market
conditions. Each such new lease or renewal entered into by Sellers shall
constitute a “Lease” for purposes of this Agreement.

3. Sellers shall keep the Improvements insured against loss or damage (including
rental loss) by fire and all risks covered by the Sellers’ insurance that is
currently in force, provided that Sellers may make adjustments in Sellers’
insurance coverage for the Property which are consistent with Sellers’ general
insurance program for Sellers’ other self-storage properties as in effect from
time to time.

4 Sellers shall perform the landlord’s obligations to the tenants under the
Leases and enforce the obligations of the tenants under the Leases, in each case
in accordance with the current management standards of Sellers for its
self-storage properties.

5. Sellers shall not remove any tangible Personal Property except as may be
required for necessary repair or replacement (which repair and replacement shall
be of equal quality and quantity as existed as of the time of the removal), or
otherwise in accordance with current inventory and management standards of
Sellers for its self-storage properties.

6. Sellers shall not, without Buyer’s prior written consent in each instance
(which consent will not be unreasonably withheld, conditioned or delayed), amend
or terminate any of the Service Contracts, except as provided for in this
Agreement, nor enter into any contract or agreement that will be an obligation
affecting the Property or binding on Buyer after the Closing, except that
(i) Sellers may enter into, amend or enforce (including enforcement by
termination) Service Contracts in the ordinary course of business as reasonably
necessary for the continued operation and maintenance of the Property, provided
any new Service Contracts are terminable without cause or penalty on thirty
(30) days’ notice, and (ii) Sellers may conduct leasing activity in accordance
with its normal course of business.

 

18



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES OF BUYER.

A. Buyer’s Representations. Buyer represents and warrants to Sellers the
following:

1. Buyer has been duly organized and is validly existing as a Delaware limited
liability company under the laws of the State of Delaware, and is or will be
prior to the Closing qualified to transact business in the state where the Land
is located. Buyer has the full right and authority to enter into this Agreement
and to purchase the Property pursuant hereto and to consummate or cause to be
consummated the transactions contemplated herein. The person signing this
Agreement on behalf of Buyer is authorized to do so. Neither the execution and
delivery of this Agreement nor any other documents executed and delivered, or to
be executed and delivered, by Buyer in connection with the transactions
described herein, will violate any provision of Buyer’s organizational documents
or of any agreements, regulations, or laws to or by which Buyer is bound. This
Agreement has been duly authorized, executed and delivered by Buyer, is a valid
and binding obligation of Buyer and is enforceable against Buyer in accordance
with its terms subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws affecting the rights of creditors generally; and
(ii) the exercise of judicial discretion in accordance with general principles
of equity.

2. Buyer has obtained all consents and permissions (if any) related to the
transactions herein contemplated and required under any covenant, agreement,
encumbrance, law or regulation by which Buyer is bound.

3. To Buyer’s knowledge, there is no action, suit, arbitration, administrative
or judicial administrative proceeding, or unsatisfied order or judgment pending
or threatened against Buyer or the transaction contemplated by this Agreement,
which, if adversely determined, could individually or in the aggregate have a
material adverse effect on Buyer’s ability to consummate the transaction
contemplated herein

4. Buyer is not (i) an “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), (ii) a “governmental plan” under Section 3(32) of ERISA, (iii) any
plan described in Section 4975 of the Internal Revenue Code, or (iv) an entity
whose underlying assets include “plan assets” by reason of the application of
the ERISA “plan assets” regulation (29 C.F.R. 2510.3-101).

5. PATRIOT ACT AND RELATED MATTERS REPRESENTATIONS: Buyer hereby represents,
warrants, covenants and agrees, as of the date hereof and as of the Closing
Date, as follows:

(a) Buyer is familiar with the source of funds for the purchase price of the
Property and represents that all such funds are and will be derived from
legitimate business activities within the United States of America and/or from
loans from a banking or financial institution chartered or organized within the
United States of America. To the extent Sellers are required to obtain such
information in order to comply with applicable law, regulation or official
government request, and to the extent providing such information does not
violate

 

19



--------------------------------------------------------------------------------

applicable law, regulation or official government request, Buyer agrees to
provide to Sellers such documents, certifications or other evidence as may be
reasonably requested from time to time by Sellers, confirming the source of
funds for the Purchase Price (and that such funds derived from legitimate
business activities).

(b) Buyer has been in compliance in all material respects for the last five
years and will continue to be in compliance in all material respects through the
Closing Date with (a) the PATRIOT Act, Pub. L. No. 107-56, the Bank Secrecy Act,
31 U.S.C. § 5311 et seq., the Money Laundering Control Act of 1986, and laws
relating to the prevention and detection of money laundering in 18 U.S.C.
§§ 1956 and 1957; (b) the Export Administration Act (50 U.S.C. §§ 2401-2420),
the International Emergency Economic Powers Act (50 U.S.C. § 1701, et seq.), the
Arms Export Control Act (22 U.S.C. §§ 2778-2994), the Trading With The Enemy Act
(50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9; (c) the Foreign Asset Control
Regulations contained in 31 C.F.R., Subtitle B, Chapter V; and (d) any other
civil or criminal federal or state laws, regulations, or orders of similar
import.

(c) None of the Buyer Parties (as defined below) is now or shall at any time
until the Closing Date be a person who has been listed on (a) the Specially
Designated Nationals and Blocked Persons List contained in Appendix A to 31
C.F.R., Subtitle B, Part V; (b) the Denied Persons List, the Entity List, and
the Unverified Parties List maintained by the United States Department of
Commerce; (c) the List of Terrorists and List of Debarred Parties maintained by
the United States Department of State; and (d) any other similar list maintained
by any federal or state agency or pursuant to any Executive Order of the
President of the United States of America. “Buyer Parties” means, collectively,
(A) Buyer, (B) its executive officers, directors, managers, agents and
employees, (C) its shareholders, members, partners, and other investors, or any
other person that owns or controls Buyer, and (D) any entity on whose behalf
Buyer acts.

6. BUYER ACKNOWLEDGES THAT IT HAS INSPECTED OR WILL FULLY INSPECT THE PROPERTY
AND INVESTIGATE ALL MATTERS RELEVANT THERETO AND, WITH RESPECT TO THE CONDITION
OF THE PROPERTY, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
DOCUMENTS DELIVERED AT CLOSING, WILL RELY SOLELY UPON THE RESULTS OF BUYER’S OWN
INSPECTIONS OR OTHER INFORMATION OBTAINED OR OTHERWISE AVAILABLE TO BUYER,
RATHER THAN ANY INFORMATION THAT MAY HAVE BEEN PROVIDED BY THE SELLERS TO BUYER.
BUYER ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES (INCLUDING ENVIRONMENTAL
CONSULTANTS, ARCHITECTS AND ENGINEERS) HAVE BEEN OR ARE TO BE AFFORDED THE RIGHT
AND OPPORTUNITY TO ENTER UPON THE REAL PROPERTY AND TO MAKE SUCH INSPECTIONS OF
THE REAL PROPERTY AND MATTERS RELATED THERETO, INCLUDING THE CONDUCT OF SOIL,
ENVIRONMENTAL AND ENGINEERING TESTS, AS BUYER AND ITS REPRESENTATIVES DESIRE,
SUBJECT TO THE PROVISIONS OF SECTION 4 OF THIS AGREEMENT. BUYER REPRESENTS THAT
IT IS

 

20



--------------------------------------------------------------------------------

KNOWLEDGEABLE IN REAL ESTATE MATTERS AND THAT UPON COMPLETION OF THE INSPECTIONS
CONTEMPLATED OR PERMITTED BY THIS AGREEMENT, BUYER WILL HAVE MADE ALL OF THE
INVESTIGATIONS AND INSPECTIONS BUYER DEEMS NECESSARY IN CONNECTION WITH ITS
PURCHASE OF THE PROPERTY, AND THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING, APPROVAL BY BUYER OF SUCH
INSPECTIONS OR FAILURE TO TERMINATE THIS AGREEMENT PURSUANT TO THE TERMS HEREOF
WILL BE DEEMED TO BE APPROVAL OF BUYER WITHOUT RESERVATION OF ALL ASPECTS OF
THIS TRANSACTION, INCLUDING BUT NOT LIMITED TO THE PHYSICAL CONDITION OF THE
REAL PROPERTY. THIS PROVISION SHALL SURVIVE CLOSING.

B. Buyer represents and warrants to Sellers that all of the representations and
warranties of Buyer set forth in this Agreement shall be true and correct in all
respects at the date of this Agreement, and (except as disclosed in writing by
Buyer at or before Closing and approved in writing by Sellers), all shall be
deemed to be repeated at, and as of the Closing Date, and shall be true and
correct in all respects as at the Closing Date.

C. All of the representations and warranties of Buyer set forth in this
Agreement shall survive the Closing for a period of six (6) months.

9. CLOSING DATE. Unless this Agreement is terminated as provided herein, the
closing of the transactions described herein (“Closing”) (including the Closing
of (i) the Unencumbered Parcels (as defined below) and (ii) either one or both
of the Development Parcels (as defined below), so long as Site Plan Approval (as
defined below) has been received for the Development Parcels, shall occur ten
(10) business days after Loan Assumption Approval (as hereinafter defined)
(“Closing Date”). At the Closing of the Companion Agreements (Florida and
Maryland properties), $4,000,000.00 of the Deposit shall be applied against the
Purchase Price under the Companion Agreements, as set forth on Exhibit “C”
attached hereto. The balance of the Deposit, in the amount of $2,000,000.00,
plus accrued interest, shall then be applied to the Deposit for this Agreement
along with the Third Deposit (as set forth in Paragraph 2 B herein and Exhibit
“C”). If Site Plan Approval (as described in Paragraph 55 herein) for either one
or both of the Development Parcels has not been received by the Closing Date,
then the Closing on the remaining property hereunder shall proceed to Closing
and the Development Parcel for which Site Plan Approval has not been received
shall close separately and on the tenth (10th) day after receipt of such Site
Plan Approval, provided, however, that if Site Plan Approval is not received for
one or both of the Development Parcels within 300 days after the Effective Date,
then Buyer shall be entitled to terminate this Agreement as to any Development
Parcel not yet closed by delivering written notice of termination to Seller in
which case the Deposit shall be returned to Buyer by Escrow Agent without the
consent or joinder of Seller being required and notwithstanding any contrary
instructions from Seller and the parties hereto shall have no further
obligations hereunder except to the extent such obligations expressly survive
termination of this Agreement. In no event however shall the Development Parcels
proceed to Closing prior to Closing of the remaining Property hereunder. This
provision shall survive the initial Closing to the extent that one or both of
the Development Parcels closes after the remaining Property hereunder.

 

21



--------------------------------------------------------------------------------

10. LOAN ASSUMPTION

The Buyer acknowledges that the Property [except for the parcel of the Property
located at (i) 15 Chaparral, Asheville, North Carolina; (ii) 530 Swannanoa River
Road, Asheville, North Carolina, (iii) 2561 Sweeten Creek Road, Asheville, North
Carolina and (iv) the 3175 Parcel (as defined below)- collectively the
“Unencumbered Parcels”] is presently encumbered by the Mortgage. At Closing,
Buyer shall use commercially reasonable efforts to assume the Loan and shall pay
all assumption or transfer fees associated with the Loan Assumption. Buyer shall
submit the Loan Assumption application no later than two (2) business days after
expiration of the Due Diligence Period. Buyer shall use commercially reasonable
efforts to obtain Loan Assumption Approval within 300 days of the Effective
Date. Seller shall cooperate with Buyer in such efforts, including, without
limitation, executing any applications which are required to be executed by the
existing borrower or owner of the Property and furnishing any and all
information in its possession which is reasonably required by Buyer in its
efforts to secure Loan Assumption Approval. If Buyer does not obtain Loan
Assumption Approval within that time, then Sellers and Buyer agree to meet to
determine whether or not to continue forward with this Agreement. If the parties
are unable to reach an agreement relative to same, then either party may
terminate this Agreement by delivering written notice thereof to the other party
in which case the remaining Deposit of $5,000,000.00 shall be returned to Buyer
by Escrow Agent, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions from Seller, and the parties hereto
shall have no further obligations hereunder except to the extent such
obligations expressly survive termination of this Agreement.

11. CLOSING DOCUMENTS.

A. At the time of Closing, Sellers shall deliver (or shall have delivered to the
Escrow Agent as noted below) the following duly executed documents (it being
understood that Seller shall deliver to Buyer at Closing one complete set of
each of the following closing documents and deliveries relating to each parcel
comprising the Property):

1. Two (2) business days prior to Closing, a special warranty deed (the “Deed”),
conveying the Property to the Buyer, subject only to the Permitted Exceptions,
in the forms attached hereto as Schedule 4.

2. Two (2) business days prior to Closing, two counterparts of an assignment of
personal property, service contracts, warranties and leases, in the form
attached hereto as Schedule 6 and by this reference made a part hereof, duly
executed by Sellers, pursuant to which (i) Sellers shall convey the tangible
Personal Property, the Intangible Property, the Warranties, the Licenses and
Permits, the Books and Records and the Plans and Specs to Buyer, and
(ii) Sellers shall assign to Buyer, and Buyer shall assume from and after the
date of Closing, Sellers’ interest in and to the Leases and Designated Service
Contracts, as amended or supplemented pursuant to this Agreement (the “Bill of
Sale and Assignment”);

3. Two (2) business days prior to Closing, a notice, countersigned with Buyer
(the “Tenant Notice”) in the form of Schedule 7 attached hereto, which Buyer
shall send to

 

22



--------------------------------------------------------------------------------

each tenant under each of the Leases informing such tenant of the sale of the
Property and of the assignment to Buyer of Sellers’ interest in, and obligations
under, the Leases (including, if applicable any security deposits) and directing
that all rent and other sums payable after the Closing under each such Lease
shall be paid as set forth in the notice.

4. Two (2) business days prior to Closing, a certificate (“Seller’s Closing
Certificate”), dated as of the date of Closing and duly executed by Sellers, in
the form of Schedule 8 attached hereto, stating that the representations and
warranties of Sellers contained in Section 7 of this Agreement are true and
correct in all respects as of the date of Closing.

5. Two (2) business days prior to Closing, such evidence as the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Sellers;

6. Two (2) business days prior to Closing, an affidavit duly executed by Sellers
stating that Sellers are not a “foreign person” as defined in the Federal
Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act
and a title insurance affidavit and GAP Indemnity, if required by the Title
Company, duly executed by Sellers or a representative of Sellers, in form and
content reasonably satisfactory to Sellers and the Title Company;

7. To Buyer, at the Property, possession of the Leases together with such
leasing and property files and records which are material in connection with the
continued operation, leasing and maintenance of the Property, all to the extent
not previously delivered; together with a copy of the Rent Roll for the Property
dated not more than two (2) Business Days prior to Closing showing all
categories of information shown in the rent roll attached hereto as Schedule 9,
certified by Sellers to be true, correct and complete in all material respects;

8 Possession and occupancy of the Property, subject to the Permitted Exceptions;

9. A Sellers’ closing statement evidencing the transaction contemplated by this
Agreement.

10. Evidence of the termination of any and all management agreements affecting
the Property, effective as of the Closing Date, and duly executed by Sellers and
the property manager.

11. The Title Policy relating to the Property then being closed, issued by the
Title Company, in the form required by this Agreement and subject only to the
Permitted Exceptions; provided that in the event the Title Policy is not
available at Closing, then the Title Company shall provide Buyer at Closing, at
Buyer’s option, with either (i) a “marked title commitment”, committing to issue
the Title Policy in the form required by this Agreement, or (ii) a proforma
owner’s title policy, with the Title Policy to be delivered to Buyer as promptly
after Closing as reasonably possible.

 

23



--------------------------------------------------------------------------------

12. Any and documents required to transfer to Buyer or its designee the URL and
website www.mindfulstorage.com

13. All Loan Assumption Documents to which Seller or any existing guarantor is a
party.

B. At the time of Closing, (or at the time noted below), Buyer shall deliver the
following to the Escrow Agent:

1. The cash portion of the Purchase Price allocable to that portion of the
Property then being closed as increased or decreased by prorations and
adjustments as herein provided, prior to the Closing Date, in immediately
available federal funds wire transferred to Escrow Agent’s escrow account, and
deliver to Escrow Agent instructions to immediately release the full amount of
the Purchase Price, as increased or decreased by prorations and adjustments as
herein provided, to Seller, contemporaneously with the consummation of the
transaction contemplated hereby;

2. Two (2) business days prior to Closing, join Sellers in the execution of all
counterparts of the Bill of Sale and Assignment and the Tenant Notice. In
connection with the Tenant Notice, immediately after Closing, Buyer shall
deliver to each and every tenant of the Property under a Lease thereof a signed
statement acknowledging Buyer’s receipt and responsibility for each tenant’s
security deposit (to the extent credited or delivered by Sellers to Buyer at
Closing), if any, all in compliance with and to the extent required by the
applicable law. The provisions of this sub-section shall survive Closing;

3. Two (2) business days prior to Closing, such evidence as the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Buyer;

4. Two (2) business days prior to Closing, a certificate dated as of the date of
Closing and duly executed by Buyer, in the form of Schedule 8 attached hereto
(but for Buyer), stating that the representations and warranties of Buyer
contained in Section 8 of this Agreement are true and correct in all respects as
of the date of Closing;

5. Two (2) business days prior to Closing, information for 1099-S Report Filing
in accordance with Section 6045 of the Code. Pursuant to Section 6045 of the
Code, the Escrow Agent is hereby designated to be the person responsible for
complying with such reporting requirements;

6. Buyer’s closing statements evidencing the transaction contemplated by this
Agreement.

7. All Loan Assumption Documents to which Buyer is a party

C. Sellers and Buyer shall each deliver to the other such other documents or
instruments as shall be reasonably required by such party, its counsel or the
Title Company to

 

24



--------------------------------------------------------------------------------

consummate the transaction contemplated herein and/or, with respect to Sellers,
to cause the issuance of the policy of title insurance without the so-called
“standard exceptions” which, in all events, shall not increase such party’s
liability hereunder or decrease such party’s rights hereunder.

12. ADJUSTMENTS AT CLOSING.

A. All income and expenses in connection with the operation of the Property
shall be apportioned, as of 11:59 p.m. (Eastern time) on the day prior to the
Closing Date, as if Buyer were vested with title to the Property during the
entire Closing Date, such that, except as otherwise expressly provided to the
contrary in this Agreement, Sellers shall have the benefit of income and the
burden of expenses for the day preceding the Closing Date and the Buyer shall
have the benefit of income and the burden of expenses for the Closing Date and
thereafter. Items (1)-(6) below will be prorated at Closing utilizing the
information available to Sellers and Buyer on the day preceding the Closing
Date, such that Sellers and Buyer shall be able to finalize the closing
statements on such date in time sufficient for Buyer to wire the closing
proceeds to the Title Company prior to the Closing Date. A post-closing
“true-up” shall take place within thirty (30) days of the Closing Date to adjust
the prorations of said items (1), (3), (4),(5) (6) and (7) below. Such prorated
items shall include the following:

1. rents paid for the month of Closing, if any, based on the amount collected
for the current month. The term “rents” as used in this Agreement includes all
payments received from tenants under the Leases other than (a) refundable
deposits, which shall be treated as set forth in Section 12 (B)(1), and (b) the
following items, which may be retained by Sellers if received prior to Closing:
(i) application fees, (ii) reimbursement payments, (iii) late charges, (iv) pet
and cleaning charges, and (v) termination payments;

2. ad valorem taxes and assessments levied against the Property (including
personal property taxes on the tangible Personal Property), which shall be
prorated as set forth in Section 12 (B)(2) hereof;

3. payments or amounts due under the Service Contracts elected to be retained by
the Buyer. To the extent any rebate, concession or commission payable to Sellers
under any such Service Contract has accrued before Closing but has not been paid
to Sellers, Sellers shall be entitled to pursue payment of such amount from the
applicable service provider under any such Service Contract. Sellers shall
retain, without proration, any signing bonus or similar payments received by
Sellers before Closing;

4. gas, electricity, water and other utility charges for which Sellers are
liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing or the most recent utility
bill received by Sellers, as applicable, including, without limitation, water
charges not yet due and payable to such utility provider at Closing,; and

5. property owners association fees reflected of record and any other operating
expenses or other items pertaining to the Property which are customarily
prorated between a buyer and a seller in comparable commercial transactions in
the area in which the Property is located.

 

25



--------------------------------------------------------------------------------

6. rents under cell tower and billboard leases, if any.

7. All interest payable under the Loan with respect to the month in which
Closing occurs shall be prorated at Closing.

The agreements set forth in this Section 12A shall survive each Closing
hereunder for a period of 30 days.

Notwithstanding anything contained in the foregoing provisions:

B. 1. At Closing, (a) Sellers shall credit the account of Buyer with an amount
equal to all prepaid rents and refundable security deposits under the Leases
(together with any interest accrued thereon only if interest is specifically
required to be paid thereon under applicable law or under the terms of a
specific Lease), and (b) Buyer shall credit to the account of Sellers an amount
equal to all refundable cash or other deposits posted with utility companies
serving the Property or, at either party’s option, Buyer shall contract directly
with the utility companies and Sellers shall be entitled to receive and retain
such refundable cash and deposits; provided that Buyer and Sellers will
cooperate so that utility service to the Property is not interrupted.

2. Any ad valorem taxes for the current year paid at or prior to Closing shall
be prorated based upon the amounts actually paid for the current tax year. If
all taxes and assessments for the current tax year have not been paid before
Closing, then Sellers shall be charged at Closing an amount equal to that
portion of such taxes and assessments which relates to the period before Closing
(with the greatest discount amount to be used for early payment) and Buyer shall
pay the taxes and assessments prior to their becoming delinquent. Any such
apportionment made with respect to a tax year for which the tax rate or assessed
valuation, or both, have not yet been fixed shall be based upon 110% of the tax
for the immediately preceding year (with the greatest discount amount applied).
No post-Closing re-proration for such taxes shall take place. Any refunds
generated from appeal of ad valorem taxes for year(s) prior to the current year
shall remain the property of Sellers and paid to Sellers by Buyer, if and to the
extent received by Buyer.

3. As to gas, electricity and other utility charges referred to in Section 12
(A)(4) above, Sellers may upon notice to Buyer provided at least two (2) days
prior to Closing, elect to pay one or more of all of such items accrued to the
Closing Date directly to the person or entity entitled thereto, and to the
extent Sellers so elect and the utility company agrees to look solely to Sellers
for payment of any such item accrued prior to the Closing Date, such item shall
not be apportioned hereunder, and Sellers’ obligation to pay such item with
respect to the period prior to Closing directly in such case shall survive the
Closing.

4. The tangible Personal Property is included in this sale, without further
charge.

 

26



--------------------------------------------------------------------------------

5. Unpaid and delinquent rent collected by Sellers after the date of Closing
shall be delivered to Buyer within fifteen (15) days after the receipt thereof.
If the Closing shall occur before all rents have actually been paid for the
month in which the Closing occurs, the apportionment of such rents shall be upon
the basis of such rents actually received by Sellers, with Buyer receiving the
portion of all such rentals and other amounts attributable to the period from
and after Closing, which proration obligation expressly shall survive Closing,
and shall occur within ten (10) business days following Closing. For a period of
thirty (30) days following Closing, if any rents which are delinquent as of
Closing are actually received by Buyer, in good funds, all such amounts shall
first be applied to post-closing rents and other amounts due to Buyer for the
period from and after Closing, and the balance shall be paid by Buyer to Sellers
within thirty (30) days following Buyer’s receipt thereof, to the extent, and
only to the extent of any rental delinquencies owed by any such tenant to
Sellers for the period prior to Closing. Notwithstanding the foregoing
provisions of this Section 12(B)(5), all rentals that are received by Buyer more
than thirty (30) days following Closing shall be retained by Buyer, and Sellers
shall have no rights with respect thereto.

6. No management fees shall be prorated at Closing.

The provisions of this Section 12 (B) shall survive Closing.

C. Post-Closing Adjustments. Any proration which must be estimated at Closing
and any error in the calculation of adjustments shall be reprorated subsequent
to Closing with appropriate credits to be given based upon reprorated
adjustments, provided, however, that the adjustments (except if errors are
caused by misrepresentations) shall be final upon expiration of thirty (30) days
after Closing. Taxes shall not be reprorated except in the event of an error.

D. Employees. Sellers shall be responsible for, and shall make arrangements for
payment of, all amounts due for Sellers’ or Sellers’ management company’s
employees, if any, including but not limited to salaries, accrued vacation pay,
withholding and payroll taxes, and other benefits.

E. Responsibility for Payment. It is the intention of the parties hereto that
Sellers shall be responsible for the payment of all costs of operating the
Property which accrued prior to the Closing Date and that Buyer shall be
responsible for the payment of all such costs which accrue on or after the
Closing Date.

13. POSSESSION. Buyer shall have possession and occupancy of the Property from
and after the date of Closing. After the execution of this Agreement, Buyer may,
subject to the prior notice and Sellers accompaniment provisions set forth in
Section 4A hereof, enter upon the Property and have reasonable access to the
Sellers’ property and rent file information stored onsite, at reasonable times
and upon prior notice to the Sellers until Closing; provided that all such
entries shall not unreasonably interfere with the Sellers’ ongoing management
operations, or with tenants on the Property.

 

27



--------------------------------------------------------------------------------

14. BROKER’S COMMISSION AND OTHER FEES. Sellers and Buyer each represent to the
other that there are no fees or commissions due as a result of their employment
of any broker, with the exception that any fees due to Jefferies LLC will be
paid by Sellers, and Sellers hereby agrees to indemnify, defend and hold
harmless Buyer therefrom. Each Party hereby agrees to indemnify, protect and
defend and hold harmless the other Party and their respective partners, members,
managers, affiliates and advisors from and against any and all losses, claims,
damages, and costs (including court costs and reasonable attorneys’ fees)
incurred by any of them in connection with a claim for a commission or finder’s
fee by any third party, to the extent arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by such party
or on such party’s behalf with any broker or finder in connection with this
Agreement or the transaction contemplated hereby. This Section 14 shall survive
the Closing or any earlier termination of this Agreement.

15. RISK OF LOSS. If prior to any Closing hereunder all of the Real Property or
any Material (as defined below) portion thereof is destroyed or damaged or if
the Real Property or any Material portion thereof shall be subjected to a bona
fide threat of condemnation or becomes the subject of any proceedings, judicial,
administrative or otherwise, with respect to the taking by eminent domain or
condemnation, Sellers shall within two (2) days of learning of any such event,
notify Buyer thereof. In such event, Buyer shall have the option to:
(i) terminate this Agreement upon written notice to Sellers, in which event the
Deposit shall be returned to Buyer, without the consent or joinder of Sellers
being required and notwithstanding any instructions to the contrary which might
be provided by Sellers, and, thereafter, this Agreement shall be deemed to be
null, void and of no further force and effect other than those obligations which
expressly survive a termination of this Agreement; or (ii) accept title to the
Real Property with no adjustment of the Purchase Price and upon the Closing,
Sellers shall assign, transfer and set over to Buyer all of the right, title and
interest of Sellers in and to any awards that have been or that may thereafter
be made for any such taking, or Sellers shall assign, transfer and set over to
Buyer any insurance proceeds that may have been or that may thereafter be made
for any such damage or destruction giving Buyer a credit at Closing for any
deductible under such policies as well as the amount of any uninsured loss.
Should the Buyer elect option (i) above to terminate this Agreement as a result
of material loss or taking, then the Companion Agreements shall also terminate
(in the event that they have not closed as of the date of the material loss) and
the Deposit shall be returned to Buyer as provided above.

In the event an immaterial part of the Real Property is damaged, destroyed or
taken, this Agreement shall remain in full force and effect with no adjustment
of the Purchase Price and upon the Closing, Sellers shall assign, transfer and
set over to Buyer all of the right, title and interest of Sellers in and to any
awards that have been or that may thereafter be made for any such taking, and
Sellers shall assign, transfer and set over to Buyer any insurance proceeds that
may have been or that may thereafter be made for any such damage or destruction
giving Buyer a credit at Closing for any deductible under such policies as well
as the amount of any uninsured loss.

A “Material” part of the Real Property shall be deemed to have been damaged,
destroyed or taken if (i) the financial impact of such casualty on the value of
any parcel comprising the Property is reasonably likely to exceed ten percent
(10%) of the Purchase Price of said parcel, or

 

28



--------------------------------------------------------------------------------

(ii) with respect to a casualty, the cost to repair any casualty equals or
exceeds $150,000, as estimated by an engineer or architect reasonably acceptable
to Sellers and Buyer, or (iii) with respect to a condemnation, such condemnation
affects parking, access to any parcel comprising the Property or otherwise
materially or adversely affects the continued operation of any parcel comprising
the Property as a self-storage facility (herein, a “Material Condemnation”). An
“immaterial” part of the Real Property shall be deemed to have been damaged,
destroyed or taken if (i) the financial impact of such casualty on the value of
any parcel comprising the Property is reasonably likely to equal ten percent
(10%) of the Purchase Price of said parcel or less, or (ii) with respect to a
casualty, the cost to repair any casualty is less than $150,000, as estimated by
an engineer or architect reasonably acceptable to Sellers and Buyer, or
(iii) with respect to a condemnation, any such condemnation or taking is other
than a Material Condemnation. Sellers shall have no additional obligation if
such insurance proceeds or condemnation awards are insufficient to repair such
damage.

16. ASSIGNMENT. Neither party may assign its rights hereunder to any other
person or entity without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed, except that Buyer may
assign its rights hereunder to an entity owned or controlled by or under common
control with the original Buyer; provided that the original Buyer shall not be
released from its obligations hereunder and Buyer shall give Sellers written
notice of such assignment not less than five (5) business days prior to Closing.
Notwithstanding anything contained in this Agreement to the contrary, Buyer
shall be entitled to assign this Agreement, without Sellers’ consent, to (i) an
affiliate of Buyer, (ii) an entity in which SS Growth Operating Partnership,
L.P., a Delaware limited partnership, Strategic Storage Growth Trust, Inc., a
Maryland corporation, Strategic Storage Operating Partnership II, L.P., a
Delaware limited partnership and/or Strategic Storage Trust II, Inc., a Maryland
corporation, has a direct or indirect ownership interest, (iii) a real estate
investment trust of which Buyer or an affiliate of Buyer is the external
advisor, or (iv) a Delaware statutory trust of which Buyer or an affiliate of
Buyer is the signatory trustee (herein referred to as “Permitted Assignees”).
Additionally, Buyer further shall have the right to assign its rights under this
Agreement to acquire any or all of the parcels comprising the Property to
separate Permitted Assignees.

 

29



--------------------------------------------------------------------------------

17. NOTICE. All notices given pursuant to any provisions of this Agreement shall
be in writing and shall be effective only if delivered personally, sent by a
national over-night carrier, or sent by telecopy, to the addresses set forth
below. Any such notice shall be deemed to have been given (i) on the date of
receipt, if personally delivered, (ii) if sent by overnight courier, on the
first business day after being deposited into the custody of such overnight
courier, addressed to such party at the address specified below, and (iii) if
sent by telecopy, on the date delivered by facsimile to the respective numbers
specified below, provided confirmation of facsimile is received and further
provided any such facsimile notice shall be sent by one of the other permitted
methods of providing notice on the next succeeding business day. The addresses
of the parties for all notices are as follows (unless changed by similar notice
in writing given by the particular party whose address is to be changed):

 

To Buyer:    SST II Acquisitions, LLC    111 Corporate Drive, Suite 120   
Ladera Ranch, CA 92694    Attn: H. Michael Schwartz    Phone: (949) 429-6600   
Fax: (949) 429-6606 with copies to:    SST II Acquisitions, LLC    8235 Douglas
Avenue, #815    Dallas, Texas 75225    Attn: Wayne Johnson    Phone: (214)
217-9797    Fax: (214) 217-9798;    and    Mastrogiovanni Mersky & Flynn, P.C.
   2001 Bryan Street, Suite 1250    Dallas, Texas 75201    Attn: Charles Mersky,
Esq.    Phone: (214) 922-8800    Fax: (214) 922-8801 To Seller:    George’s
Stor-Mor Realty, LLC, GSM Two, LLC, 15 Chaparral, LLC, 2561 Sweeten Creek, LLC,
2635 WL, LLC, Swannanoa Storage, LLC and 3175 Storage, LLC    c/o Mindful
Management LLC    Attn: Jeffrey Pechter and Stephen Block    280 NE 2nd Avenue
   Delray Beach, Florida 33444    Phone: (561) 357-0121    Fax: (561) 357-0141
With a copy to:    Baritz & Colman LLP    Attn: Nancy B. Colman, Esq.    1075
Broken Sound Parkway NW, Suite 102    Boca Raton, Florida 33487    Phone: (561)
864-5100    Fax: (561) 864-5101 To Escrow Agent:    First American Title
Insurance Company    Attn: Yessie A. Gonzalez, Senior Commercial Escrow Officer
   2121 Ponce de Leon Boulevard, Suite 710    Coral Gables, Florida 33134   
Phone: 305-908-6253    Fax: (866) 908-6012

 

30



--------------------------------------------------------------------------------

18. CONFIDENTIALITY.

(A) Buyer acknowledges that it has had and prior to Closing will have access to
certain confidential information of the Sellers, including client and supplier
lists, operational policies and methods, marketing plans, and other confidential
information with respect to Sellers and the Sellers’ business and assets
(collectively, “Confidential Information”). Confidential Information includes
not only written information but also information transferred electronically or
by any other means. Buyer agrees, at all times from the date hereof and all
times thereafter through Closing, to, and shall cause its affiliates, officers,
directors, employees and agents to: (a) treat and hold as confidential (and not
disclose or provide access to any person to or use), any Confidential
Information; and (b) if Buyer or any such affiliate, officer, director, employee
or agent becomes legally compelled to disclose any such Confidential
Information, provide the Sellers with prompt written notice of such requirement
so that the Sellers may seek a protective order or other remedy. Further, from
the date hereof through Closing, Buyer and/or its affiliates and principals
shall not disclose the terms or existence of this Agreement or the sale and
purchase hereunder in any manner whatsoever, whether by press releases, public
announcement or otherwise without Sellers’ written consent. Buyer acknowledges
and agrees that the Sellers’ remedies at law for any breach or threatened breach
of this paragraph may be inadequate, and that in addition to such remedies, the
Sellers shall be entitled to equitable relief, including injunctive relief and
specific performance, in the event of any such breach or threatened breach
without the need to demonstrate that monetary damages are inadequate. Buyer
understands Sellers have endeavored to include in the Confidential Information
those materials which it believes to be reliable and relevant for the purpose of
Buyer evaluating whether or not to proceed to Closing. However, Buyer
acknowledges that neither the Sellers (except as may be otherwise expressly set
forth herein) or Jefferies LLC (on Sellers’ behalf) nor any of their respective
directors, officers, employees, agents or outside advisors makes any
representation or warranty as to the accuracy or completeness of the
Confidential Information and, subject to Sellers’ representations and warranties
set forth herein, such persons shall have no liability to Buyer resulting from
any use of the Confidential Information. Further, other than with respect to
Sellers’ representations and warranties set forth in this Agreement, Buyer
affirmatively waives any claim it might have against either the Sellers, its
principals, agents, officers, directors, affiliates, advisors and/or Jefferies
LLC in connection with the Confidential Information. Buyer acknowledges that,
subject to Sellers’ representations and warranties set forth herein, the
Confidential Information is/was offered as a guide only and that Buyer is/was
solely responsible for independently verifying any Confidential Information
provided. Buyer agrees that due and adequate consideration has been given for
this waiver and that the waiver is a material inducement to Sellers entering
into this agreement. In the event of any conflict between the terms contained
herein and the original Non-Disclosure/Confidentiality Agreement signed between
the parties, the provisions contained herein shall control. This provision shall
survive Closing.

(B) Sellers and Buyer hereby covenants and agrees that, at all times after the
Effective Date and continuing after the Closing, unless consented to in writing
by the other party (which consent may be granted or withheld in the sole
discretion of such party), no press release or other public disclosure
concerning this transaction may be made by either party which discloses the
Purchase Price or any other economic terms of this transaction, and Sellers and
Buyer agree to use best efforts to prevent disclosure of any such restricted
information by any third party.

 

31



--------------------------------------------------------------------------------

(C) Notwithstanding the foregoing, (i) Buyer or Sellers shall be entitled to
make disclosures concerning this Agreement and materials provided hereunder to
its lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Buyer shall be entitled to make disclosures concerning
this transaction and materials provided hereunder to its potential debt and
equity sources; (iii) Sellers shall be entitled to make disclosures concerning
this transaction to its current lenders in connection with any defeasance or
yield maintenance; and to any partners or members of Sellers; and (iii) Buyer
and Sellers shall be entitled to make such disclosures concerning this Agreement
and materials provided hereunder as may be necessary to comply with (a) any
court order, (b) the directive of any applicable governmental authority, or
(c) any applicable securities law, rule and/or regulation.

The provisions of this Section 18 shall survive Closing or any termination of
this Agreement.

19. SELLER ONGOING OPERATIONS. Prior to the Closing Date, Sellers shall continue
to fulfill all of their obligations under the terms of the Leases and the
Service Contracts and the Sellers shall maintain, repair, manage and operate the
Property in substantially the same condition and manner as the Property is now
maintained, repaired, managed and operated, and in accordance with the standards
of a professional property manager for the kind and type of self-storage
facility project in the area where the Property is located. Until Closing, the
Sellers will continue to keep the Property insured in the amounts and with the
coverages as of the date hereof.

20. DEFAULT.

A. If Buyer fails or refuses to perform in accordance with the terms of this
Agreement, the Sellers shall provide Buyer with written notice of such default
with specificity, and the Buyer shall have five (5) business days from receipt
of such notice to cure such default, and if the default is monetary in nature,
the Buyer shall have one two (2) business days from receipt of such notice to
cure such default. No notice shall be required with respect to Buyer’s failure
to timely close as and when required under this Agreement. Any default by Buyer
beyond the aforementioned cure period, or Buyer’s failure to timely close, shall
result in the Deposit being forfeited to Sellers as liquidated damages, which
shall be Sellers’ sole and exclusive remedy. In that regard, Sellers acknowledge
and agree that (i) the Deposit is a reasonable estimate of, and bears a
reasonable relationship to, the damages suffered and costs incurred by Sellers
as a result of having subjected the Property to the terms of this Agreement;
(ii) the actual damages suffered and costs incurred by Sellers as a result of
such failure of Buyer to close under this Agreement would be extremely difficult
and impractical to determine; (iii) Buyer seeks to limit its liability under
this Agreement to the amount of the Deposit in the event this Agreement is
terminated and the transaction contemplated by this Agreement does not close due
to a default of Buyer under this Agreement; and (iv) the Deposit shall be and
constitute valid liquidated damages. In the event of such termination, this
Agreement shall become null and void other than the provisions which expressly
survive Closing or termination of this Agreement.

 

32



--------------------------------------------------------------------------------

B. If Sellers fail or refuse to perform in accordance with the terms of this
Agreement, within five (5) business days following Sellers’ receipt of written
notice from Buyer regarding a default by Sellers hereunder (except that no such
notice and cure period shall be applicable with respect to Sellers’ failure to
timely close as and when required under this Agreement) Buyer shall have the
right, to either: (i) seek enforcement of this Agreement by decree of specific
performance, and if specific performance is granted, Sellers shall reimburse
Buyer for its costs and expenses (including without limitation reasonable
attorneys’ fees and disbursements); or (ii) terminate this Agreement, in which
event (a) the Deposit shall be returned to Buyer, (b) Sellers shall reimburse
Buyer for all out of pocket expenses incurred by Buyer and/or any affiliate of
Buyer in connection with this Agreement (including without limitation, all fees,
costs or expenses incurred by Buyer in connection with the assumption of the
Loan in connection with the intended acquisition of the Property, such as loan
deposits, commitment fees, rate lock fees and similar lender expenses), and
(c) this Agreement shall be deemed null, void, and of no further force or effect
between the parties other than any obligations which expressly survive a
termination of this Agreement,. Notwithstanding the foregoing, if specific
performance of Sellers’ obligation to convey the Property is not available to
Buyer due to an intentional act of Sellers, or, if upon the exercise of its
right to specific performance, Buyer would not receive substantially the benefit
of its bargain due to an intentional act by Sellers, then in either such case,
in addition to terminating this Agreement and receiving the return of the
Deposit, Buyer may seek actual damages.

C. In no event shall either party be entitled to any remedies or damages for
breach of this Agreement, except as set forth hereinabove. In no event shall any
party be entitled to punitive or consequential damages for the breach of this
Agreement.

21. DISCLAIMERS AND WAIVERS

A. No Reliance on Documents. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 7 HEREOF AND IN THE CLOSING DOCUMENTS, SELLERS
MAKE NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF
ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLERS TO BUYER IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREBY. BUYER ACKNOWLEDGES AND AGREES THAT ALL
MATERIALS, DATA AND INFORMATION DELIVERED BY SELLERS TO BUYER IN CONNECTION WITH
THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO BUYER AS A CONVENIENCE ONLY
AND THAT ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR INFORMATION BY BUYER
SHALL BE AT THE SOLE RISK OF BUYER, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SUBJECT TO SELLERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND IN THE DOCUMENTS
DELIVERED AT CLOSING, BUYER ACKNOWLEDGES AND AGREES THAT (A) ANY ENVIRONMENTAL
OR OTHER REPORT WITH RESPECT TO THE PROPERTY WHICH IS DELIVERED BY SELLER TO
BUYER SHALL BE FOR GENERAL INFORMATIONAL PURPOSES ONLY, (B) BUYER SHALL NOT HAVE
ANY RIGHT TO RELY ON ANY SUCH REPORT DELIVERED BY SELLERS TO BUYER, BUT RATHER
WILL RELY ON ITS

 

33



--------------------------------------------------------------------------------

OWN INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AND ANY REPORTS COMMISSIONED
BY BUYER WITH RESPECT THERETO, AND (C) NEITHER SELLERS, ANY AFFILIATE OF SELLERS
NOR THE PERSON OR ENTITY WHICH PREPARED ANY SUCH REPORT DELIVERED BY SELLERS TO
BUYER SHALL HAVE ANY LIABILITY TO BUYER FOR ANY INACCURACY IN OR OMISSION FROM
ANY SUCH REPORT.

Disclaimers. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLERS
SET FORTH IN SECTION 7 HEREOF AND IN THE CLOSING DOCUMENTS, BUYER UNDERSTANDS
AND AGREES THAT SELLERS ARE NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED OR SPECIAL WARRANTY OF TITLE TO BE
SET FORTH IN THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAWS, THE
ABSENCE OR PRESENCE OF HAZARDOUS MATERIALS OR OTHER TOXIC SUBSTANCES (INCLUDING
WITHOUT LIMITATION MOLD OR ANY MOLD CONDITION) COMPLIANCE WITH ENVIRONMENTAL
LAWS OR ACCESS LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY
DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLERS TO BUYER,
OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY. BUYER ACKNOWLEDGES AND
AGREES THAT UPON CLOSING SELLERS SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT
CLOSING. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLERS ARE NOT LIABLE
FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLERS, THE
MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLERS, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING.

BUYER REPRESENTS TO SELLERS THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY TO
SATISFY ITSELF AS

 

34



--------------------------------------------------------------------------------

TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS MATERIALS OR TOXIC SUBSTANCES
ON OR DISCHARGED FROM THE PROPERTY OR WITH RESPECT TO ACCESS LAWS, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLERS OR THEIR AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING. UPON CLOSING, BUYER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
DESIGN, CONSTRUCTION DEFECTS, ADVERSE PHYSICAL OR ENVIRONMENTAL CONDITIONS, OR
NONCOMPLIANCE WITH ACCESS LAWS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SUBJECT TO SELLERS’ REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED AT CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLERS (AND SELLERS’
AND THEIR PARTNERS’ RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES,
AFFILIATES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT OR UNDER ANY ENVIRONMENTAL LAW),
LOSSES, DAMAGES, LIABILITIES, FINES, PENALTIES (WHETHER BASED ON STRICT
LIABILITY OR OTHERWISE), COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT
COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT
HAVE ASSERTED OR ALLEGED AGAINST SELLERS (AND SELLERS’ AND THEIR PARTNERS’
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AFFILIATES AND AGENTS)
AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS OR ACCESS LAWS) AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. THE
FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY CLAIM OF BUYER WITH RESPECT TO
ANY BREACH BY SELLERS OF ANY EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY
SELLERS THAT EXPRESSLY SURVIVE CLOSING AS SET FORTH HEREIN OR IN THE DOCUMENTS
DELIVERED AT CLOSING.

BUYER AGREES THAT SHOULD ANY INVESTIGATION, CLEANUP, REMEDIATION OR REMOVAL OF
HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS (INCLUDING WITHOUT
LIMITATION ANY MOLD OR MOLD CONDITION) ON OR RELATED TO THE PROPERTY BE REQUIRED
AFTER THE DATE OF CLOSING, SELLERS SHALL HAVE NO LIABILITY TO BUYER TO PERFORM
OR PAY FOR SUCH INVESTIGATION, CLEAN-UP, REMOVAL OR REMEDIATION, AND BUYER
EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE CONTRARY. BUYER FURTHER AGREES

 

35



--------------------------------------------------------------------------------

THAT SHOULD ANY INVESTIGATION OR CURATIVE ACTION ON OR RELATED TO THE PROPERTY
BE REQUIRED AFTER THE DATE OF CLOSING UNDER ANY ACCESS LAWS, SELLERS SHALL HAVE
NO LIABILITY TO BUYER TO PERFORM OR PAY FOR SUCH INVESTIGATION OR CURATIVE
ACTION AND BUYER EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE CONTRARY. THE
FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY BREACH BY SELLERS OF ANY EXPRESS
REPRESENTATIONS AND WARRANTIES MADE BY SELLERS HEREIN THAT EXPRESSLY SURVIVE
CLOSING PURSUANT HERETO OR OF ANY REPRESENTATIONS OR WARRANTIES SET FORTH IN THE
DOCUMENTS DELIVERED AT CLOSING.

BUYER REPRESENTS AND WARRANTS THAT THE TERMS OF THE RELEASE CONTAINED HEREIN AND
ITS CONSEQUENCES HAVE BEEN COMPLETELY READ AND UNDERSTOOD BY BUYER, AND BUYER
HAS HAD THE OPPORTUNITY TO CONSULT WITH, AND HAS CONSULTED WITH, LEGAL COUNSEL
OF BUYER’S CHOICE WITH REGARD TO THE TERMS OF THIS RELEASE. BUYER ACKNOWLEDGES
AND WARRANTS THAT BUYER’S EXECUTION OF THIS RELEASE IS FREE AND VOLUNTARY.

B. The term “Access Laws” means the Americans With Disabilities Act, the Fair
Housing Act, the Rehabilitation Act and other federal laws and all applicable
state, regional, county, municipal and other local laws, regulations and
ordinances governing access to handicapped or disabled persons or the
construction or design of residential dwelling units, places of public
accommodation, or common areas which are at or on the Property.

C. Sellers and Buyer acknowledge that the provisions of this Section 21 are an
integral part of the transactions contemplated in this Agreement and a material
inducement to Sellers to enter into this Agreement and that Sellers would not
enter into this Agreement but for the provisions of this Section 21. Sellers and
Buyer agree that the provisions of this Section 21 shall survive Closing or any
termination of this Agreement.

22. MODIFICATIONS. This Agreement cannot be changed orally, and no agreement
shall be effective to waive, change, modify or discharge it in whole or in part
unless such agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.
Signatures inscribed on the signature pages of this Agreement or any formal
amendment which are transmitted by telecopy or email transmission (e.g., PDF
files) shall be valid and effective to bind the party so signing. Each party
agrees to promptly deliver to the other party an executed original of this
Agreement or any such formal amendment with its actual signature, but a failure
to do so shall not affect the enforceability of this Agreement or any such
formal amendment, it being expressly agreed that each party to this Agreement or
any formal amendment shall be bound by its own telecopied or emailed signature
and shall accept the telecopied or emailed signature of the other party to this
Agreement or any formal amendment.

23. CALCULATION OF TIME PERIODS. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated

 

36



--------------------------------------------------------------------------------

period of time begins to run is not to be included and the last day of the
period so computed is to be included, unless such last day is a Saturday, Sunday
or legal holiday under the laws of the State in which the Property is located,
in which event the period shall run until the end of the next day which is
neither a Saturday, Sunday or legal holiday. The final day of any such period
shall be deemed to end at 5:00 p.m., Eastern Time.

24. SUCCESSORS AND ASSIGNS. Subject to the limitations of assignment as provided
for herein, the terms and provisions of this Agreement are to apply to and bind
the permitted successors and assigns of the parties hereto.

25. ENTIRE AGREEMENT. This Agreement, including the Schedules attached hereto
contain the entire agreement between the Parties pertaining to the subject
matter hereof and fully supersede all prior written or oral agreements and
understandings between the Parties pertaining to such subject matter.

26. FURTHER ASSURANCES. Each Party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Buyer
shall, if requested by Sellers, execute acknowledgments of receipt with respect
to any materials delivered by Sellers to Buyer with respect to the Property. The
provisions of this Section 26 shall survive Closing.

27. COUNTERPARTS. This Agreement may be executed in identical counterparts, and
all such executed counterparts shall constitute the same agreement. It shall be
necessary to account for only one such counterpart in proving this Agreement.

28. SEVERABILITY. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

29. APPLICABLE LAW. This Agreement is performable in the state in which the
Property is located and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of such state. Sellers and Buyer hereby irrevocably submit to the jurisdiction
of any state or federal court sitting in the state and judicial district in
which the Property is located in any action or proceeding arising out of or
relating to this Agreement and hereby irrevocably agree that all claims in
respect of such action or proceeding shall be heard and determined in a state or
federal court sitting in the state and judicial district in which the Property
is located. Buyer and Sellers agree that the provisions of this Section 29 shall
survive the Closing of the transaction contemplated by this Agreement.

30. NO THIRD PARTY BENEFICIARY. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Sellers and Buyer only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

37



--------------------------------------------------------------------------------

31. SELLERS’ ACCESS TO RECORDS AFTER CLOSING. Buyer shall reasonably cooperate
with Sellers for a period of two (2) years after Closing (or such lesser period
as Buyer may own the Property) to make available Buyer’s property records, as
Sellers may reasonably request, in case of Sellers’ need in response to any
legal requirement, tax audit, tax return preparation, securities law filing, or
litigation threatened or brought against Sellers, by allowing Sellers and their
agents or representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Sellers), at all
reasonable times to examine and make copies, at Sellers’ expense, of any and all
instruments, files and records which predate the Closing; provided, however,
that nothing contained in this Section shall require Buyer to retain any files
or records for any particular period of time. This Section 31 shall survive
Closing.

32. CAPTIONS. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

33. CONSTRUCTION. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any schedules or amendments hereto.

34. TERMINATION OF AGREEMENT. It is understood and agreed that if either Buyer
or Sellers terminate this Agreement pursuant to a right of termination granted
hereunder, such termination shall operate to relieve Sellers and Buyer from all
obligations under this Agreement, except for such obligations as are
specifically stated herein to survive the termination of this Agreement.

35. SURVIVAL. The provisions of the following Sections of this Agreement shall
survive Closing and shall not be merged into the execution and delivery of the
Deed (4(C), 7(E), 8(C), 11(B)(2), 12(A), 12(B), 14, 18, 21, 26, and any other
provisions contained herein that by their terms survive the Closing (the
“Obligations Surviving Closing”). Except for the Obligations Surviving Closing,
all representations, warranties, covenants and agreements contained in this
Agreement shall be merged into the instruments and documents executed and
delivered at Closing. The Obligations Surviving Closing shall survive the
Closing; provided, however, that the representations and warranties of Sellers
contained in Section 7, as updated by Seller’s Closing Certificate, and the
representations and warranties of Buyer contained in Section 8, shall survive
for the periods set forth herein.

36. TIME OF ESSENCE. Time is of the essence with respect to this Agreement.

37. COVENANT NOT TO RECORD. Buyer shall not record this Agreement or any
memorandum or other evidence thereof other than in connection with a specific
performance suit. Any such prohibited recording shall constitute a material
default hereunder on the part of Buyer.

 

38



--------------------------------------------------------------------------------

38. LIMITATION OF SELLERS’ LIABILITY. Buyer shall have no recourse against any
of the past, present or future, direct or indirect, shareholders, partners,
members, managers, principals, directors, officers, agents, incorporators,
affiliates or representatives of Sellers or their general partner or of any of
the assets or property of any of the foregoing for the payment or collection of
any amount, judgment, judicial process, arbitral award, fee or cost or for any
other obligation or claim arising out of or based upon this Agreement and
requiring the payment of money by Sellers. This Section 38 shall survive the
Closing.

39. JURY WAIVER. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY SELLERS OR
BUYER UNDER OR WITH RESPECT TO THIS AGREEMENT, TO THE EXTENT ENFORCEABLE UNDER
APPLICABLE LAW, SELLERS AND BUYER EACH WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY.

40. TERMINATION OF COMPANION AGREEMENTS. All Property under this Agreement must
close simultaneously except for the Development Parcels which may close after
the Closing Date if Site Plan Approval is not obtained by the Closing Date (as
set forth herein). Further, the Closing under this Agreement is expressly
contingent upon a closing of the Companion Agreements having occurred. If any
term, provision or condition of this Agreement provides that the Buyer or
Sellers may terminate, or that this Agreement shall terminate upon the happening
of (or failure to happen of) any term, provision or condition of this Agreement,
or upon an event of default by either the Buyer or the Sellers which, by its
terms, terminates this Agreement (a “Termination Event”), then this Agreement
and all Companion Agreements (except if closing has already occurred under the
Companion Agreements) shall be deemed to be terminated, in which case the
Deposit shall be delivered to the party entitled thereto under this Agreement,
and neither Sellers nor Buyer shall have any further rights or obligations under
this Agreement and the Companion Agreements, except to the extent such rights
and obligations expressly survive a termination of this Agreement and the
Companion Agreements respectively. For avoidance of doubt, (i) a default by the
seller under any Companion Agreement shall be deemed a default by Seller under
this Agreement as well as a default by each of the sellers under all of the
other Companion Agreements (to the extent the Companion Agreements have not
closed), in which event Buyer shall have the rights and remedies set forth in
Section 20(B) of this Agreement, (ii) a default by the Sellers under this
Agreement shall constitute a default by each of the sellers under all of the
Companion Agreements (to the extent the Companion Agreements have not closed),
(iii) a default by the buyer under any Companion Agreement shall be deemed to be
a default by Buyer under this Agreement as well as a default by each of the
buyers under all of the other Companion Agreements, in which event Sellers shall
have the rights and remedies set forth in Section 20(A) of this Agreement; and
(iv) a default by Buyer under this Agreement shall constitute a default by each
of the buyers under all of the Companion Agreements (to the extent the Companion
Agreements have not closed). Additionally, in the event the buyer under any of
the Companion Agreements terminates one of those agreements in accordance with
Paragraphs 15 or 49 therein, same shall not trigger a termination of this
Agreement despite the provisions of this Paragraph. For the avoidance of doubt,
if the Buyer discovers an environmental issue under Paragraph 49 herein on any
Property or a material loss under Paragraph 15 occurs on any Property under this
Agreement, then, unlike the Companion Agreements where a single property may be
excluded from the sale without triggering a termination or default, same shall
NOT apply to this Agreement as all Property under this Agreement (Asheville)
must close and be sold together, with the exception of the Development Parcels
which are subject to Site Plan Approval and may be closed on a different date.

 

39



--------------------------------------------------------------------------------

41. EFFECTIVE DATE For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Sellers and
Buyer, as indicated on the signature page hereof, unless this Agreement is
executed by Sellers and Buyer on the same date, in which event such same date
shall constitute the Effective Date.

42. NON-COMPETITION. Sellers shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Buyer at Closing in form and content satisfactory to
Buyer executed by Sellers and the Representing Parties. The Non-Compete
Agreement shall provide that neither Sellers nor the Representing Parties nor
any of their respective principals, partners, members, managers, directors,
officers, shareholders and/or affiliates may directly or indirectly develop,
own, lease, manage or operate a self- storage facility for a period of three
(3) years subsequent to the Closing within a three (3) mile radius of the
Property (it being understood that Seller shall deliver to Buyer at Closing one
Non-Compete Agreement for each parcel comprising the Property).

43. COOPERATION WITH BUYER’S AUDITORS AND SEC FILING REQUIREMENTS.

A. From the Effective Date through and including seventy five (75) days after
the Closing Date, Sellers shall provide to Buyer (at Buyer’s expense) copies of,
or shall provide Buyer access to, the books and records with respect to the
ownership, management, maintenance and operation of the Property and shall
furnish Buyer with such additional information concerning the same as Buyer
shall reasonably request and which is in the possession or control of Sellers,
or any of their affiliates, agents, or accountants, to enable Buyer
(or Strategic Storage Trust II, Inc., a Maryland corporation and/or Strategic
Storage Growth Trust, Inc, a Maryland corporation or their respective
affiliates), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”). At Buyer’s sole cost
and expense, Sellers shall allow Buyer’s auditor (CohnReznick LLP or any
successor auditor selected by Buyer) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Sellers) with Buyer’s auditor in the conduct of such audit. In addition, Sellers
agree to provide to Buyer’s auditor a letter of representation substantially in
the form attached hereto as Schedule 13 (the “Representation Letter”), and, if
requested by such auditor, will provide historical financial statements for the
Property, including income and balance sheet data for the Property, whether
required before or after Closing. Without limiting the foregoing, (i) Buyer or
its auditor may audit Sellers’ operating statements of the Property, at Buyer’s
expense, and Sellers shall provide such documentation as Buyer or its auditor
may reasonably request in order to complete such audit, (ii) Sellers shall
furnish to Buyer such financial and other information as may be reasonably
required by Buyer to make any required filings with the SEC or other
governmental authority; provided, however, that the foregoing obligations of
Sellers shall be limited to providing such information or documentation as may
be in the possession of, or reasonably obtainable by, Sellers, or their agents
and accountants, at no cost to Sellers, and in the format that Sellers (or
their affiliates, agents or accountants) have maintained such information, and
(iii) Sellers and Buyer acknowledge and agree that the Representation Letter is
not intended to expand, extend, supplement or increase the representations and
warranties made by Sellers to Buyer pursuant to the terms and provisions of this
Agreement or to expose Sellers to any risk of liability to third parties.

 

40



--------------------------------------------------------------------------------

B. Although the Representation Letter is premised upon Sellers utilizing
generally accepted accounting principles (“GAAP”), Sellers have informed Buyer
that Sellers’ books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Sellers’ books and records be kept in
accordance with GAAP, Buyer has agreed, at its expense, to have its auditors
convert Sellers’ books and records to GAAP, prior to Sellers executing the
Representation Letter, and Sellers agree to so execute the Representation Letter
following the conversion of its books and records to GAAP by Buyer’s auditors,
conditioned upon Sellers being able to review the financials after conversion to
GAAP. If Sellers believes that an error or misrepresentation exists, the parties
will mutually agree to resolve same between the accountants for each party.
Additionally, notwithstanding anything herein, Sellers shall not be required to
prepare any additional documents that do not already exist.

The provisions of this Section 43 shall survive Closing.

44. INDEPENDENT CONSIDERATION. Contemporaneously with the execution hereof,
Buyer shall deliver to Sellers the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Due Diligence Period
and Buyer’s right to terminate this Agreement during the Due Diligence Period.

45. OBLIGATION TO PROVIDE NOTICES. Sellers agree to promptly provide Buyer with
copies of any and all notices which Sellers receive from and after the Effective
Date concerning (i) any proposed or threatened condemnation of the Property,
(ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Sellers or the Property, or (iv) any other matter that adversely
affects, or potentially could adversely affect, the Property.

46. AUCTION. Sellers will conduct an auction for all units seventy-five
(75) days or more past due prior to the Closing Date, in accordance with
Sellers’ current operating practices. All auctions shall be conducted in
accordance with the laws of the state where the Property is situated. Sellers
will indemnify and hold Buyer and Buyer’s agents and representatives harmless
from any legal actions brought by any tenant as a result of any such auction or
any other action of Sellers with regard to the sale of a tenant’s property
during the period Sellers owned the Property. Sellers’ obligations under the
immediately preceding sentence expressly shall survive Closing.

47. PROPERTY APARTMENTS. In the event the Property contains one or more
apartments (collectively, the “Property Apartments”, whether one or more),
whether for the use of the property manager or otherwise, Sellers shall
(i) cause all tenants and other occupants of the Property Apartments to vacate
same not later than Closing, (ii) deliver possession of the Property Apartments
to Buyer at Closing, in good condition, free and clear of the claims of any
tenants or other existing tenancies, and not otherwise subject to the rights or
claims of any third party, and (iii) indemnify and hold Buyer harmless from and
against any claims, causes of action, loss, cost or expense incurred by Buyer
with respect to the Property Apartments. Sellers’ obligations contained in this
Section 47 expressly shall survive Closing.

 

41



--------------------------------------------------------------------------------

48. CELL TOWER LEASES AND BILLBOARD LEASES. Sellers shall transfer to Buyer at
Closing all of Sellers’ right, title and interest in and to all cell tower
leases, if any, relating to the Property, as set forth on Schedule 11 hereto,
pursuant to an instrument of assignment in form reasonably acceptable to Sellers
and Buyer, Similarly, Sellers shall transfer to Buyer at Closing all of Sellers’
right, title and interest in and to all billboard leases, if any, relating to
the Property, as set forth on Schedule 12 hereto, pursuant to an instrument of
assignment in form reasonably acceptable to Sellers and Buyer, All rentals
payable under any such cell tower lease and billboard lease shall be prorated
between Sellers and Buyer at Closing.

49. ENVIRONMENTAL. Buyer shall conduct an environmental inspection of the
Property during the Due Diligence Period (the “Initial Report”). In the event
that Buyer determines (as a result of a third party report commissioned by
Buyer), after the date of the initial inspection set forth in the Initial Report
but prior to Closing, that there are conditions on, at or relating to the
Property which arose after the inspection date set forth in the Initial Report
and which are in non-compliance with any Environmental Law that will require
remediation under any applicable federal or state laws, and the cost of such
remediation is greater than $150,000.00 and Sellers have not agreed to
remediate, and in fact such condition has not been remediated prior to Closing,
at Sellers’ cost, then, notwithstanding anything to the contrary contained
herein, Buyer may terminate this Agreement on or before the Closing Date upon
written notice to Sellers, in which event, the portion of the Deposit allocable
to the Property, as set forth on Exhibit “C” hereto, shall be immediately
returned to Buyer, without the consent or joinder of Sellers being required and
notwithstanding any instructions to the contrary which might be provided by
Sellers, and thereafter neither party hereto shall have any further rights or
obligations under this Agreement except for such obligations which, pursuant to
the terms of this Agreement, survive the termination hereof. In the event this
Agreement is terminated pursuant to the provisions of this paragraph and if the
Companion Agreements have not already closed, then all Companion Agreements
shall be deemed terminated as well.

50. MINDFUL PROTECTION PLAN. Some of the Leases may have the Mindful Protection
Plan addendum (the “Plan”). Upon expiration of the Due Diligence Period, if
Buyer has not canceled this Agreement, Sellers shall give notice to the tenants
with the Plan (the date of such notice being herein called the “Notice Date”)
that the Plan is being canceled effective as of the Closing Date, and shall
cause the Plan to so terminate on the Closing Date. After the Notice Date, Buyer
may provide information to the tenants of any new plan Buyer intends to put in
place.

51. NON-SOLICITATION OF EMPLOYEES. Buyer may speak with Sellers’ employees
during the Due Diligence Period about issues concerning the Property so long as
a representative from Sellers is present. However, Buyer may not solicit any
employees of Sellers’ for hire until after the Due Diligence Period has expired
and so long as Buyer has not elected to cancel this Agreement.

 

42



--------------------------------------------------------------------------------

52. EXCLUSIVITY. So long as this Agreement is in full force and effect, Sellers
agree not to enter into another purchase and sale agreement relating to the
Property with any other party.

53. NO RE-TRADE. The Buyer acknowledges that the terms contained herein were a
material inducement for the Sellers to enter into this Agreement. Accordingly,
subject to any matters that may be disclosed by Buyer’s property condition
report and/or environmental studies, the Buyer agrees that the terms contained
herein shall not be re-negotiated and that the economic terms shall not be
re-traded.

54. TRANSFER OF WEBSITE. At Closing, Sellers shall cause its affiliate, Mindful
Management, LLC (“Mindful”) to transfer to Buyer or to such entity as Buyer may
designate, the website and URL- www.mindfulstorage.com which is owned by
Mindful. Mindful agrees to execute any and all reasonable documents necessary to
transfer the website and URL. Mindful shall join in the execution of this
Agreement for the purpose of consenting to this provision. Within twenty four
(24) hours of transferring the website, Buyer shall remove any references to
“Mindful” including any branding associated therewith. Buyer shall not be
permitted to use the name “Mindful” in connection with its business in any
capacity other than as part of the website address set forth above. This
provision shall survive Closing.

55. DEVELOPMENT PARCELS. The following Sellers, 15 Chaparral LLC (“15
Chaparral”) and 3175 Storage, LLC (“3175 Storage”), own certain vacant parcels
of land described on Exhibit “A” attached hereto [collectively the “Development
Parcels”, and individually referred to as the “Chaparral Parcel” and the “3175
Parcel”], which are in the process of being developed. The Chaparral Parcel is
part of the Property located at 1130 Sweeten Creek Road, Asheville, N.C. It is a
condition to Buyer’s obligation to close the Chaparral Parcel that 15 Chaparral
deliver the Chaparral Parcel to Buyer with Site Plan Approval documentation
issued by the City of Asheville to construct 36,000 gross square feet of
self-storage. The 3175 Parcel currently consists of an office/warehouse building
totaling approximately 32,214 square feet located on 3.72 acres. It is a
condition to Buyer’s obligation to close the 3175 Parcel that 3175 Storage
deliver to Buyer the 3175 Parcel with Site Plan Approval documentation issued by
the City of Asheville for Phase I development only of 66,100 gross square feet
of self-storage as described on Exhibit “D” attached hereto. For purposes
herein, “Site Plan Approval” (also known as “site work approval”) shall mean
receipt of a letter or electronic mail notification that the City of Asheville
has approved site related components to a project and that two (2) permits are
ready to be issued: (a) zoning compliance permit; and (b) grading, drainage and
storm water management permit. Site Plan Approval shall NOT mean actual issuance
of these permits. The issuance of such permits and “site work approval” is
conditioned upon attendance by Buyer at the City of Asheville’s pre-construction
meeting along with the requisite parties (i.e. Buyer’s contractor, landscape
architect, etc) after Buyer takes ownership of the Chaparral Parcel and 3175
Parcel.

56. HIGHLANDS BRIDGE. The bridge at the property located at 90-120 Highlands is
currently in need of repairs. Said bridge shall be repaired or replaced by
Seller of that property prior to the Closing Date. In the event the repairs or
replacement cannot be completed by the Closing Date, Seller agrees to escrow
with Escrow Agent pursuant to a separate escrow agreement an agreed upon sum to
insure that the repair or replacement can be completed post-closing by Buyer.
All such repairs shall be performed and completed in a manner acceptable to the
municipality in which the bridge is located.

 

43



--------------------------------------------------------------------------------

57. LIST OF EXHIBITS AND SCHEDULES. The following exhibits and schedules are
attached to this Agreement and incorporated herein for all purposes:

 

EXHIBIT A    Legal Description of the Real Property and Ownership Interests
EXHIBIT B    Tradenames EXHIBIT C    Allocation of Purchase Price and Deposit
EXHIBIT D    3175 Parcel Drawing EXHIBIT E    Lender Escrow Account Balances
EXHIBIT F    List of Loan Documents Schedule 1    List of Furniture, Fixtures
and Equipment Schedule 2    List of Service Contracts Schedule 3    Deliverables
List Schedule 4    Form of Deeds Schedule 5    Intentionally Omitted Schedule 6
   Assignment of Personal Property, Service Contracts, Warranties and Leases
Schedule 7    Tenant Notice Schedule 8    Seller Certificate Schedule 9    Rent
Roll Schedule 10    Companion Agreements Schedule 11    Cell Tower Leases
Schedule 12    Billboard Leases Schedule 13    Letter of Representation

58. CONDITION PRECEDENT TO BUYER’S OBLIGATION TO CLOSE. It shall be a condition
precedent to Buyer’s obligation to consummate the transaction contemplated by
this Agreement (herein, the “Lender Approval Condition”), that (i) Lender shall
unconditionally consent to the Loan Assumption in writing, within 300 days of
the Effective Date (“Loan Assumption Deadline”), on terms satisfactory to Buyer
in its sole discretion (herein referred to as “Loan Assumption Approval”), and
(ii) Lender shall execute and deliver the Loan Assumption Documents to Buyer at
Closing. In the event that the Lender Approval Condition for any reason is not
satisfied by Loan Assumption Deadline, then Buyer shall be entitled to terminate
this Agreement upon written notice to Seller, whereupon this Agreement shall
terminate, the Deposit shall be returned to Buyer by Escrow Agent, without the
consent or joinder of Seller being required and notwithstanding any contrary
instructions from Seller, and the parties shall have no further obligations
under this Agreement, except as to those obligations that expressly survive
termination of this Agreement.

[signature page follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and date first above written.

 

BUYER: SST II Acquisitions, LLC, a Delaware limited liability company By:  

/s/ H. Michael Schwartz

Name:  

H. Michael Schwartz

Title:  

President

Date:   March 25, 2016 SELLER: George’s Stor-Mor Realty, LLC, a Delaware limited
liability company, By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016 GSM Two, LLC, a Delaware
limited liability company By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016 15 Chaparral, LLC, a
Delaware limited liability company By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016 2561 Sweeten Creek, LLC, a
Delaware limited liability company By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016

 

45



--------------------------------------------------------------------------------

2635 WL, LLC, a Delaware limited liability company By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016 Swannanoa Storage, LLC, a
Delaware limited liability company By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016 3175 Storage, LLC, a
Delaware limited liability company By:  

/s/ Jeffrey S. Pechter

  Jeffrey S. Pechter, Manager Date:   March 25, 2016

Mindful Management, LLC, a Florida limited liability company

(for the purpose of Paragraph 54 only)

By:  

/s/ Jeffrey S. Pechter

Name:   Jeffrey Pechter Title:   Manager Date:   March 25, 2016

 

46